Exhibit 10.9.1

 

--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of December 3, 2004

among

MMA CONSTRUCTION FINANCE, LLC

and

MIDLAND MORTGAGE INVESTMENT CORPORATION,

as the Borrowers,

BANK OF AMERICA, N.A.,

as Administrative Agent,

and

L/C Issuer,

and

The Other Lenders Party Hereto

BANC OF AMERICA SECURITIES LLC,

as

Sole Lead Arranger and Sole Book Manager

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

          Page

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

   1

1.01

    

Defined Terms

   1

1.02

    

Other Interpretive Provisions

   19

1.03

    

Accounting Terms

   20

1.04

    

Rounding

   20

1.05

    

References to Agreements and Laws

   20

ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS

   20

2.01

    

Committed Loans

   20

2.02

    

Borrowings, Conversions and Continuations of Committed Loans

   21

2.03

    

Letters of Credit

   22

2.04

    

Prepayments

   29

2.05

    

Reduction or Termination of Commitments

   29

2.06

    

Repayment of Loans

   30

2.07

    

Interest

   30

2.08

    

Utilization Fee

   30

2.09

    

Computation of Interest and Fees

   31

2.10

    

Evidence of Debt

   31

2.11

    

Payments Generally

   31

2.12

    

Sharing of Payments

   33

2.13

    

Joint and Several Liability

   34

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

   35

3.01

    

Taxes

   35

3.02

    

Illegality

   36

3.03

    

Inability to Determine Rates

   36

3.04

    

Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar Rate
Loans

   36

3.05

    

Funding Losses

   37

3.06

    

Matters Applicable to all Requests for Compensation

   38

3.07

    

Survival

   38

ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

   38

4.01

    

Conditions of Initial Credit Extension

   38

4.02

    

Conditions to all Credit Extensions and Conversions and Continuations

   41

ARTICLE V. REPRESENTATIONS AND WARRANTIES

   42

5.01

    

Existence, Qualification and Power; Compliance with Laws

   42

5.02

    

Authorization; No Contravention

   43

5.03

    

Governmental Authorization

   43

5.04

    

Binding Effect

   43

5.05

    

Financial Statements; No Material Adverse Effect

   43

5.06

    

Litigation

   43

5.07

    

No Default

   44

5.08

    

Ownership of Property; Liens

   44

 

   i    Credit Agreement



--------------------------------------------------------------------------------

5.09

    

Environmental Compliance

   44

5.10

    

Insurance

   44

5.11

    

Taxes

   44

5.12

    

ERISA Compliance

   44

5.13

    

Subsidiaries

   45

5.14

    

Margin Regulations; Investment Company Act; Public Utility Holding Company Act

   45

5.15

    

Disclosure

   45

5.16

    

Intellectual Property; Licenses, Etc.

   46

5.17

    

Fannie Mae Documents

   46

ARTICLE VI. AFFIRMATIVE COVENANTS

   46

6.01

    

Financial Statements

   46

6.02

    

Certificates; Other Information

   47

6.03

    

Notices

   48

6.04

    

Payment of Obligations

   48

6.05

    

Preservation of Existence, Etc.

   49

6.06

    

Maintenance of Properties

   49

6.07

    

Maintenance of Insurance

   49

6.08

    

Compliance with Laws

   49

6.09

    

Books and Records

   49

6.10

    

Inspection Rights

   49

6.11

    

Compliance with ERISA

   50

6.12

    

Use of Proceeds

   50

6.13

    

Loan Committee Meetings

   50

6.14

    

MMI as DUS Lender

   50

6.15

    

Use of Approved Loan Documentation

   50

6.16

    

Servicing

   50

6.17

    

Forward Commitment Agreement

   50

6.18

    

Enforcement of Covenants

   50

ARTICLE VII. NEGATIVE COVENANTS

   50

7.01

    

Fundamental Changes

   50

7.02

    

Dispositions

   51

7.03

    

Restricted Payments

   51

7.04

    

ERISA

   51

7.05

    

Change in Nature of Business

   52

7.06

    

Transactions with Affiliates

   52

7.07

    

Burdensome Agreements

   52

7.08

    

Use of Proceeds

   52

7.09

    

Fannie Mae Documents

   52

7.10

    

Negative Pledge

   52

7.11

    

Debt Service Coverage Ratio

   52

7.12

    

Modifications of Organization Documents or Forward Commitment Agreement

   52

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES

   53

8.01

    

Events of Default

   53

8.02

    

Remedies Upon Event of Default

   55

 

   ii    Credit Agreement



--------------------------------------------------------------------------------

ARTICLE IX. ADMINISTRATIVE AGENT

   56

9.01

    

Appointment and Authorization of Administrative Agent

   56

9.02

    

Delegation of Duties

   57

9.03

    

Liability of Administrative Agent

   57

9.04

    

Reliance by Administrative Agent

   57

9.05

    

Notice of Default

   58

9.06

    

Credit Decision; Disclosure of Information by Administrative Agent

   58

9.07

    

Indemnification of Administrative Agent

   59

9.08

    

Administrative Agent in its Individual Capacity

   59

9.09

    

Successor Administrative Agent

   59

ARTICLE X. MISCELLANEOUS

   60

10.01

    

Amendments, Etc.

   60

10.02

    

Notices and Other Communications; Facsimile Copies

   61

10.03

    

No Waiver; Cumulative Remedies

   62

10.04

    

Attorney Costs, Expenses and Taxes

   62

10.05

    

Indemnification by the Borrowers

   63

10.06

    

Payments Set Aside

   64

10.07

    

Successors and Assigns

   64

10.08

    

Confidentiality

   67

10.09

    

Set-off

   67

10.10

    

Interest Rate Limitation

   68

10.11

    

Counterparts

   68

10.12

    

Integration

   68

10.13

    

Survival of Representations and Warranties

   68

10.14

    

Severability

   69

10.15

    

Foreign Lenders

   69

10.16

    

Removal and Replacement of Lenders

   70

10.17

    

Governing Law

   70

10.18

    

Waiver of Right to Trial by Jury

   71

10.19

    

Time of the Essence

   71

10.20

    

ENTIRE AGREEMENT

   71

10.21

    

ARBITRATION

   71

10.22

    

Special Provisions Addressing Collateral

   73

10.23

    

U.S. Patriot Act Notice

   74

 

   iii    Credit Agreement



--------------------------------------------------------------------------------

SCHEDULES

 

2.01

  

Commitments and Pro Rata Shares

2.02

  

Wiring Instructions

2.03

  

Existing Letters of Credit

4.01

  

Borrowing Base Submission Package

5.13

  

Subsidiaries and Other Equity Investments

10.02

  

Eurodollar and Domestic Lending Offices, Addresses for Notices

 

   iv    Credit Agreement



--------------------------------------------------------------------------------

EXHIBITS

 

Form of:

A.

  

Committed Loan Notice

B.

  

Committed Loan Note

C.

  

Compliance Certificate

D.

  

Assignment and Acceptance

E.

  

Opinion of Counsel

F.

  

Borrowing Base Report

G.

  

Assignment of Notes and Liens

 

   v    Credit Agreement



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into as of
December 3, 2004, among MMA CONSTRUCTION FINANCE, LLC, a Maryland limited
liability company and formerly known as MuniMae Midland Construction Finance,
LLC (“MMCF”), MIDLAND MORTGAGE INVESTMENT CORPORATION, a Florida corporation,
(“MMI;” MMCF and MMI each individually, a “Borrower” and collectively, the
“Borrowers”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), and BANK OF AMERICA, N.A., as
Administrative Agent and L/C Issuer.

1) MMCF and MMI desire to borrow from Lenders, and Lenders desire to loan to
MMCF and MMI, certain funds pursuant to a revolving credit facility;

2) Borrowers, Administrative Agent, L/C Issuer and the lenders named therein are
parties to that certain Credit Agreement dated as of January 15, 2004, pursuant
to which the lenders named therein have provided Borrowers with a $70,000,000
revolving credit facility pursuant to the terms thereof (the “Original Credit
Agreement”);

3) Borrowers, Administrative Agent, L/C Issuer and the Lenders desire to amend
and restate the Original Credit Agreement to (a) extend the maturity date to
December 2, 2005; (b) increase the advance percentage under the Borrowing Base;
(iii) modify the Borrowing procedures; and (d) make various other modifications
to the Credit Agreement.

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto do hereby amend and restate the Original Credit
Agreement as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Acknowledgement and Consent” means the Acknowledgement and Consent to the
Assignment of Forward Commitment Agreement dated January 15, 2004 made by MAHGT
in favor of the Administrative Agent for the benefit of the Lenders, pursuant to
which MAHGT has made certain acknowledgements, consents and agreements with
respect to the assignment of the Forward Commitment Agreement, the MAHGT Pledge
Agreement, and the rights thereunder.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent Funding Request” is defined in the Acknowledgement and
Consent.

 

   1    Credit Agreement



--------------------------------------------------------------------------------

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the
Borrowers and the Lenders.

“Affiliate” means, as to any Person, any other Person directly or indirectly
controlling, controlled by, or under direct or indirect common control with,
such Person. A Person shall be deemed to be “controlled by” any other Person if
such other Person possesses, directly or indirectly, power (a) to vote 10% or
more of the securities (on a fully diluted basis) having ordinary voting power
for the election of directors or managing general partners; or (b) to direct or
cause the direction of the management and policies of such Person whether by
contract or otherwise.

“Agent-Related Persons” means the Administrative Agent, together with its
Affiliates (including, in the case of Bank of America in its capacity as the
Administrative Agent, the Arranger), and the officers, directors, employees,
agents and attorneys-in-fact of such Persons and Affiliates.

“Aggregate Commitments” has the meaning set forth in the definition of
“Commitment.”

“Aggregate Funded Mortgage Loan Amount” means, at any time, the aggregate
principal amount outstanding under all loans that are acceptable to the
Administrative Agent in its sole discretion and satisfy the following
conditions:

(a) the loan was made by a Borrower or MAHGT for the purpose of financing
multi-family residential projects and the loan is secured by property and is
eligible for purchase by Fannie Mae;

(b) the loan is in the maximum principal amount of $20,000,000.00;

(c) the loan is subject to a first priority perfected Lien in favor of the
Administrative Agent and no other Liens;

(d) a Borrower or MAHGT has good and indefeasible title to the loan, subject to
no claims, agreements, or interests, except that loans made by MMI and MMCF may
be subject to a participation interest in favor of MAHGT;

(e) no default exists under the loan;

(f) the loan was made in compliance with all applicable laws, rules, and
regulations;

(g) the obligor with respect to the loan is not insolvent or the subject of any
bankruptcy or insolvency proceeding;

(h) the loan is payable in Dollars;

 

   2    Credit Agreement



--------------------------------------------------------------------------------

(i) the loan shall be ineligible if the obligor thereunder is (i) domiciled in
any country other than the United States of America, or (ii) is the United
States of America or any department, agency, or instrumentality thereof;

(j) if made by a Borrower, the loan is subject to a commitment from MMI (or
MAHGT as a Takeout Commitment) to refinance such loan on a long-term basis upon,
among other things, completion of construction;

(k) a Borrower had adequate unadvanced funds available under the Aggregate
Commitments to fully fund the commitments of such Borrower or MAHGT under such
loan;

(l) the loan is evidenced by and subject to Approved Loan Documentation;

(m) the property which secures the loan is the subject of a satisfactory current
appraisal which complies with all Fannie Mae requirements, all policies and
procedures of the Administrative Agent and all laws, rules, and regulations
application to the Administrative Agent;

(n) the loan has been submitted to the Administrative Agent for inclusion in the
Borrowing Base, all items set forth on Schedule 4.01(I) (and, to the extent
requested or otherwise required, 4.01(II)) hereto for such loan have been
submitted to Administrative Agent, and such loan has been approved by the
Administrative Agent for inclusion in the Borrowing Base; provided, however, the
Administrative Agent shall nonetheless retain the right to reject any loans
submitted for inclusion in the Borrowing Base at any time upon Administrative
Agent’s review of the items delivered to the Administrative Agent in connection
with such loan; and

(o) the loan was underwritten in conformance with all applicable Fannie Mae
requirements and the DUS Guide and, the requirements set forth in the Special
Purchase Agreement, is intended and will be eligible for purchase by Fannie Mae
thereunder, and availability exists under the Special Purchase Agreement in a
Dollar amount sufficient to purchase such loan.

Notwithstanding the foregoing, loans that satisfy any of the following criteria
shall not be eligible to be included in the Aggregate Funded Mortgage Loan
Amount:

(i) the loan is rejected for purchase by Fannie Mae pursuant to the Special
Purchase Agreement or the DUS Guide;

(ii) the loan is not, in the Administrative Agent’s determination, capable of
meeting the criteria for purchase by Fannie Mae under the Special Purchase
Agreement or the DUS Guide;

(iii) the loan fails to, at any time, satisfy all of the criteria set forth in
(a) through (o) above;

 

   3    Credit Agreement



--------------------------------------------------------------------------------

(iv) without the Administrative Agent’s prior consent, the terms of the loan are
modified in any material respect, or any collateral for the loan is released, or
any document governing the loan is amended or modified in any material respect;

(v) the principal amount of the loan, when added to all other loans accepted by
Administrative Agent for inclusion in the Borrowing Base, exceeds the Dollar
amount of loans available to be purchased by Fannie Mae under the Special
Purchase Agreement; and

(vi) the loan has remained eligible for inclusion in determining the Aggregate
Funded Mortgage Loan Amount for (a) a period of twenty-four (24) months after
completion of construction on the project, (b) a period of twelve (12) months
after Stabilization of the underlying project has occurred, or (c) a period of
forty-eight (48) months after such loan was first included in the Aggregate
Funded Mortgage Loan Amount;

(vii) there shall have occurred (a) a payment default on the loan, without
regard to any grace or cure period provided in the underlying loan documents for
such loan, or (b) a non-payment default on the loan which results in the
acceleration of the maturity of such loan.

“Agreement” means this Amended and Restated Credit Agreement.

“Applicable Rate” means a per annum rate equal to:

(a) With respect to Base Rate Loans, if the aggregate Outstanding Amount of all
Loans and L/C Obligations equals not more than 50% of the Aggregate Funded
Mortgage Loan Amount, minus 00.25%, and if same shall equal a greater amount,
then plus zero percent; and

(b) With respect to Eurodollar Rate Loans, if the aggregate Outstanding Amount
of all Loans and L/C Obligations equals not more than 50% of the Aggregate
Funded Mortgage Loan Amount, plus 1.50%, and if same shall equal a greater
amount, then plus 1.75%.

“Approved Loan Documentation” means the form of promissory note, mortgage, deed
of trust, construction loan agreement, financing statement, assignment of rents,
and related documents approved by Fannie Mae and the Administrative Agent.

“Arranger” means Banc of America Securities LLC, in its capacity as sole lead
arranger and sole book manager.

“Assignment and Acceptance” means an Assignment and Acceptance substantially in
the form of Exhibit D.

“Assignment of Notes and Liens” has the meaning specified in
Section 4.01(d)(xv).

 

   4    Credit Agreement



--------------------------------------------------------------------------------

“Attorney Costs” means and includes all fees and disbursements of any law firm
or other external counsel and the allocated cost of internal legal services and
all disbursements of internal counsel.

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
each Borrower and its respective Subsidiaries for the fiscal year ended
December 31, 2002, and the related consolidated statements of income and cash
flows for such fiscal year of each Borrower and its respective Subsidiaries.

“Bank of America” means Bank of America, N.A.

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate.” Such rate is a rate set by Bank of America based upon
various factors including Bank of America’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced rate.
Any change in such rate announced by Bank of America shall take effect at the
opening of business on the day specified in the public announcement of such
change.

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” and “Borrowers” have the meanings set forth in the introductory
paragraph hereto.

“Borrower Security Agreement” means that certain Borrower Security Agreement of
Borrowers, dated January 15, 2004, as the same may be amended, supplemented, or
modified, made by Borrowers in favor of Administrative Agent for the benefit of
the Lenders, pursuant to which each of the Borrowers has pledged and granted to
the Administrative Agent for the benefit of the Lenders a security interest in
the collateral described therein.

“Borrowing Base” means, at any time, an amount equal to seventy percent (70%) of
the sum of the least of (i) current loan balance, (ii) permanent take-out
commitment, and (iii) the

 

   5    Credit Agreement



--------------------------------------------------------------------------------

stabilized appraised value for each loan included in the Aggregate Funded
Mortgage Loan Amount.

“Borrowing Base Report” means a report of the Borrowers to the Lender in the
form of Exhibit F hereto.

“Borrowing Base Submission Package” means the items delineated on Schedule 4.01
hereof.

“Business Day” means any day other than a Saturday, Sunday, or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the applicable
offshore Dollar interbank market.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the L/C Issuer and the Lenders, as
collateral for the L/C Obligations, cash or deposit account balances pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the L/C Issuer (which documents are hereby consented to by the Lenders).
Derivatives of such term shall have corresponding meaning. The Borrowers hereby
grant the Administrative Agent, for the benefit of the L/C Issuer and the
Lenders, a Lien on all such cash and deposit account balances. Cash collateral
shall be maintained in blocked, non-interest bearing deposit accounts at Bank of
America.

“Change of Control” means, with respect to any Person, an event or series of
events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such Person or its subsidiaries, or any Person acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan), becomes
the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person shall be deemed to have “beneficial
ownership” of all securities that such person has the right to acquire, whether
such right is exercisable immediately or only after the passage of time),
directly or indirectly, of 25% or more of the equity interests of such Person;
or

(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of such Person cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.

 

   6    Credit Agreement



--------------------------------------------------------------------------------

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 4.01 (or, in the case of
Section 4.01(b), waived by the Person entitled to receive the applicable
payment).

“Code” means the Internal Revenue Code of 1986.

“Collateral” means all property in which the Administrative Agent now or
hereafter holds a security interest pursuant to the MMI Pledge Agreement, and
the MMCF Pledge Agreement, and the Borrower Security Agreement.

“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrowers pursuant to Section 2.01, and (b) purchase participations
in L/C Obligations, in an aggregate principal amount at any one time outstanding
not to exceed the amount set forth opposite such Lender’s name on Schedule 2.01,
as such amount may be reduced or adjusted from time to time in accordance with
this Agreement (collectively, the “Aggregate Commitments”).

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and having the same Interest Period made by each of the
Lenders pursuant to Section 2.01.

“Committed Loan” has the meaning specified in Section 2.01.

“Committed Loan Note” means a joint and several promissory note made by the
Borrowers in favor of a Lender evidencing Committed Loans made by such Lender,
substantially in the form of Exhibit B.

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Committed Loans as the same Type, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit A.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Credit Extension” means each of the following: (a) a Committed Borrowing, and
(b) an L/C Credit Extension.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States of America or
other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally.

 

   7    Credit Agreement



--------------------------------------------------------------------------------

“Debt Service Coverage Ratio” means, at any time, the ratio of (a) the sum of
(i) income earned pursuant to the Commitment Fee (as defined in the Forward
Commitment) by MAHGT, plus (ii) accrued interest due and owing (A) on loans
subject to the first priority perfected Lien of the Administrative Agent
pursuant to the Borrower Security Agreement, the MMI Pledge Agreement and the
MMCF Pledge Agreement, plus (B) on loans previously owned by MAHGT which have
been sold to Fannie Mae for which MAHGT retains the right to receive interest
income (to the extent such interest income is owing to MAHGT), plus (C) on other
loans (specifically excluding loans to Affiliates) which are owned by MAHGT free
and clear of any Liens (other than Liens in favor of the Administrative Agent),
to (b) accrued interest due and owing (i) to Lenders under this Agreement, and
(ii) under the Subscription Loan Facility.

“Default” means any event that, with the giving of any notice, the passage of
time, or both, would be an Event of Default.

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, in each case to the
fullest extent permitted by applicable Laws.

“Defaulting Lenders” has the meaning specified in the definition of Voting
Percentage.

“Disposition” or “Dispose” means the sale, transfer, license or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Dollar” and “$” means lawful money of the United States of America.

“DUS Guide” means the Fannie Mae Delegated Underwriting and Servicing Guide, as
amended, supplemented, modified, or reissued from time to time, including any
DUS lender memos, announcements, or guide updates issued pursuant thereto.

“DUS Lender” means a lender approved by Fannie Mae as a full Delegated
Underwriting and Servicing lender under the agreements, rules, guides and
regulations as may be in effect from time to time as promulgated by Fannie Mae.

“Eligible Assignee” has the meaning specified in Section 10.07(h).

“Environmental Laws” means all Laws relating to environmental, health, safety
and land use matters applicable to any property.

“ERISA” means the Employee Retirement Income Security Act of 1974 and any
regulations issued pursuant thereto.

 

   8    Credit Agreement



--------------------------------------------------------------------------------

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with a Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by a Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by a Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which might reasonably be expected to constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than PBGC premiums
due but not delinquent under Section 4007 of ERISA, upon a Borrower or any ERISA
Affiliate.

“Eurodollar Rate” means for any Interest Period with respect to any Eurodollar
Rate Loan:

(a) the rate per annum equal to the rate determined by the Administrative Agent
to be the offered rate that appears on page 3750 of the Telerate screen (or any
successor thereto) that displays an average British Bankers Association Interest
Settlement Rate for deposits in Dollars (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period, determined as
of approximately 11:00 a.m. (London time) two Business Days prior to the first
day of such Interest Period, or

(b) if the rate referenced in the preceding subsection (a) does not appear on
such page or service or such page or service shall cease to be available, the
rate per annum equal to the rate determined by the Administrative Agent to be
the offered rate on such other page or other service that displays an average
British Bankers Association Interest Settlement Rate for deposits in Dollars
(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period, determined as of approximately 11:00 a.m. (London time)
two Business Days prior to the first day of such Interest Period, or

(c) if the rates referenced in the preceding subsections (a) and (b) are not
available, the rate per annum determined by the Administrative Agent as the rate
of interest (rounded upward to the next 1/100th of 1%) at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the
offshore Dollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the first day of such Interest Period.

 

   9    Credit Agreement



--------------------------------------------------------------------------------

“Eurodollar Rate Committed Loan” means a Committed Loan that bears interest at a
rate based on the Eurodollar Rate.

“Eurodollar Rate Loan” means a Eurodollar Rate Committed Loan.

“Event of Default” is defined in Section 8.01.

“Existing Letters of Credit” means the letters of credit described on
Schedule 2.03 hereto.

“Fannie Mae” means Fannie Mae, the Federal National Mortgage Association.

“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards to
the nearest 1/100 of 1%) equal to the weighted average of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers on such day, as published by the Federal Reserve Bank
on the Business Day next succeeding such day; provided that (a) if such day is
not a Business Day, the Federal Funds Rate for such day shall be such rate on
such transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.

“Fee Letter” means that certain fee letter, dated November 30, 2004, between
Borrowers, Bank of America, N.A. and Banc of America Securities, LLC.

“Foreign Lender” has the meaning specified in Section 10.15.

“Forward Commitment” means the unconditional commitment of MAHGT to make a loan
or loans to the Borrowers pursuant to the Forward Commitment Agreement.

“Forward Commitment Agreement” means that certain Forward Commitment Agreement
dated as of November 6, 2003, made by MAHGT in favor of Borrowers, as same may
be amended, restated or supplemented from time to time as permitted hereby,
pursuant to which MAHGT has issued the Forward Commitment.

“Forward Commitment Default” is defined in the Forward Commitment Agreement.

“Funding Request” is defined in the Forward Commitment Agreement.

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board and the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or such other principles as may be approved
by a significant segment of the accounting profession, that are applicable to
the circumstances as of the date of determination, consistently applied. If at
any time any change in GAAP would affect the computation of any financial ratio
or requirement set forth in any Loan Document, and either the Borrowers or the
Required

 

   10    Credit Agreement



--------------------------------------------------------------------------------

Lenders shall so request, the Administrative Agent, the Lenders and the
Borrowers shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, (a) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (b) the Borrowers shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government, and any
corporation or other entity owned or controlled, through stock or capital
ownership or otherwise, by any of the foregoing.

“Guaranty Obligation” means, as to any Person, any (a) any obligation,
contingent or otherwise, of such Person guarantying or having the economic
effect of guarantying any Indebtedness or other obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness or other obligation of the payment or performance
of such Indebtedness or other obligation, (iii) to maintain working capital,
equity capital or any other financial statement condition or liquidity of the
primary obligor so as to enable the primary obligor to pay such Indebtedness or
other obligation, or (iv) entered into for the purpose of assuring in any other
manner the obligees in respect of such Indebtedness or other obligation of the
payment or performance thereof or to protect such obligees against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of such
Person securing any Indebtedness or other obligation of any other Person,
whether or not such Indebtedness or other obligation is assumed by such Person;
provided, however, that the term “Guaranty Obligation” shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guaranty Obligation shall be deemed to be an amount
equal to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guaranty Obligation is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof as determined by the guarantying Person in good faith.

“Indebtedness” means, as to any Person at a particular time, all of the
following:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

 

   11    Credit Agreement



--------------------------------------------------------------------------------

(b) any direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), banker’s acceptances, bank
guaranties, surety bonds and similar instruments;

(c) net obligations under any Swap Contract in an amount equal to (i) if such
Swap Contract has been closed out, the termination value thereof, or (ii) if
such Swap Contract has not been closed out, the mark-to-market value thereof
determined on the basis of readily available quotations provided by any
recognized dealer in such Swap Contract;

(d) whether or not so included as liabilities in accordance with GAAP, all
obligations of such Person to pay the deferred purchase price of property or
services, and indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;

(e) capital leases and Synthetic Lease Obligations; and

(f) all Guaranty Obligations of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture in which such Person is a
general partner or a joint venturer, unless such Indebtedness is expressly made
non-recourse to such Person except for customary exceptions acceptable to the
Required Lenders. The amount of any capital lease or Synthetic Lease Obligation
as of any date shall be deemed to be the amount of Attributable Indebtedness in
respect thereof as of such date.

“Indemnified Liabilities” has the meaning set forth in Section 10.05.

“Indemnitees” has the meaning set forth in Section 10.05.

“Interest Payment Date” means the first Business Day of each calendar month and
the Maturity Date.

“Interest Period” means as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or (in the case of any
Eurodollar Rate Committed Loan) converted to or continued as a Eurodollar Rate
Loan and ending on the date one, two, three or six months thereafter, as
selected by the Borrowers in their Committed Loan Notice; provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurodollar Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;

 

   12    Credit Agreement



--------------------------------------------------------------------------------

(ii) any Interest Period pertaining to a Eurodollar Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

(iii) no Interest Period shall extend beyond the scheduled Maturity Date.

“Investment” means, as to any Person, any acquisition or investment by such
Person, whether by means of (a) the purchase or other acquisition of capital
stock or other securities of another Person, (b) a loan, advance or capital
contribution to, guaranty of debt of, or purchase or other acquisition of any
other debt or equity participation or interest in, another Person, including any
partnership or joint venture interest in such other Person, or (c) the purchase
or other acquisition (in one transaction or a series of transactions) of assets
of another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

“IRS” means the United States Internal Revenue Service.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Lender, such Lender’s participation in
any L/C Borrowing in accordance with its Pro Rata Share.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate undrawn
face amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings.

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the L/C Issuer.

 

   13    Credit Agreement



--------------------------------------------------------------------------------

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such on Schedule 10.02, or such other office or offices as a Lender
may from time to time notify the Borrowers and the Administrative Agent.

“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a letter of credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is 364 days after the
Maturity Date (or, if such day is not a Business Day, the next preceding
Business Day).

“Letter of Credit Sublimit” means an amount equal to $14,000,000.00. The Letter
of Credit Sublimit is part of, and not in addition to, the Aggregate
Commitments.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any financing lease having substantially the same economic effect as
any of the foregoing, and the filing of any financing statement under the
Uniform Commercial Code or comparable Laws of any jurisdiction), including the
interest of a purchaser of accounts receivable.

“Loan” means an extension of credit by a Lender to the Borrowers under
Article II in the form of a Committed Loan.

“Loan Documents” means this Agreement, each Note, each Request for Credit
Extension, each Letter of Credit Application, each Compliance Certificate, the
MAHGT Pledge Agreement, the MMI Pledge Agreement, the MMCF Pledge Agreement, the
Assignments of Notes and Liens, the Forward Commitment Agreement, the
Acknowledgement and Consent, and the Borrower Security Agreement.

“MAHGT” means Midland Affordable Housing Group Trust, a Florida group trust.

“MAHGT Pledge Agreement” means that certain Pledge Agreement of MAHGT, dated
January 15, 2004, as the same may be amended, supplemented, or modified, made by
MAHGT in favor of Borrowers, pursuant to which MAHGT has pledged and granted to
the Borrowers a security interest in the collateral described therein.

“MAHGT Pledge Assignment” is defined in the Forward Commitment Agreement.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, condition (financial
or otherwise) or prospects of either of the Borrowers or the Borrowers and their
Subsidiaries taken as a whole; (b) a material impairment of the ability of
either Borrower or MAHGT to perform its obligations

 

   14    Credit Agreement



--------------------------------------------------------------------------------

under any Loan Document to which it is a party; or (c) a material adverse effect
upon the legality, validity, binding effect or enforceability against either
Borrower or MAHGT of any Loan Document to which it is a party.

“Maturity Date” means (a) December 2, 2005, or (b) such earlier date upon which
the Commitments may be terminated in accordance with the terms hereof.

“MMCF” means MMA Construction Finance, LLC, a Maryland limited liability
company, formerly known as MuniMae Midland Construction Finance, LLC. All
references in the Original Credit Agreement or any other Loan Document to MMCF
or MuniMae Midland Construction Finance, LLC shall be deemed to be references to
MMA Midland Construction Finance, LLC.

“MMCF Pledge Agreement” means that certain Pledge Agreement of MMCF, dated
January 15, 2004, as the same may be amended, supplemented, or modified, made by
MMCF in favor of Administrative Agent for the benefit of the Lenders, pursuant
to which MMCF has pledged and granted to the Administrative Agent for the
benefit of the Lenders a security interest in the collateral described therein.

“MMI” means Midland Mortgage Investment Corporation, a Florida corporation.

“MMI Pledge Agreement” means that certain Pledge Agreement of MMI, dated
January 15, 2004, as the same may be amended, supplemented, or modified, made by
MMI in favor of Administrative Agent for the benefit of the Lenders, pursuant to
which MMI has pledged and granted to the Administrative Agent for the benefit of
the Lenders a security interest in the collateral described therein.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which either Borrower or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding three
calendar years, has made or been obligated to make contributions.

“Notes” means, collectively, the Committed Loan Notes.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants, and duties of either Borrower arising under any Loan Document,
whether direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising fixed or
contingent, joint, several or joint and several and including interest that
accrues after the commencement by or against either Borrower or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws; (b) with respect to any
limited liability company, the articles of formation and operating agreement;
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation and any agreement, instrument, filing or notice with respect thereto
filed

 

   15    Credit Agreement



--------------------------------------------------------------------------------

in connection with its formation with the secretary of state or other department
in the state of its formation, in each case as amended from time to time.

“Original Credit Agreement” is defined in Recital 2 hereof.

“Outstanding Amount” means (i) with respect to Committed Loans, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Committed Loans occurring on such date; and
(ii) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements of
outstanding unpaid drawings under any Letters of Credit or any reductions in the
maximum amount available for drawing under Letters of Credit taking effect on
such date.

“Participant” has the meaning specified in Section 10.07(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by either Borrower
or any ERISA Affiliate or to which either Borrower or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer plan (as described in Section 4064(a) of ERISA) has made contributions
at any time during the immediately preceding five plan years.

“Person” means any individual, trustee, corporation, general partnership,
limited partnership, limited liability company, joint stock company, trust,
unincorporated organization, bank, business association, firm, joint venture or
Governmental Authority.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by either Borrower or any ERISA Affiliate of
either Borrower.

“Pro Rata Share” means, with respect to each Lender, the percentage (carried out
to the ninth decimal place) of the Aggregate Commitments set forth opposite the
name of such Lender on Schedule 2.01, as such share may be adjusted as
contemplated herein.

“Register” has the meaning set forth in Section 10.07(c).

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, and (b) with
respect to an L/C Credit Extension, a Letter of Credit Application.

 

   16    Credit Agreement



--------------------------------------------------------------------------------

“Required Lenders” means, as of any date of determination, at least two Lenders
whose Voting Percentages aggregate more than 50% (excluding Defaulting Lenders).

“Responsible Officer” means (a) relating to the delivery of any Compliance
Certificate, the chief executive officer, president, chief financial officer or
controller of a Borrower, and (b) relating to all other submissions and
deliveries, any duly elected officer or authorized employee of a Borrower. Any
document delivered hereunder that is signed by a Responsible Officer of a
Borrower shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Borrower and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Borrower.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock of either
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such capital stock or of any option, warrant or other right to acquire any
such capital stock.

“Special Purchase Agreement” means the Special Purchase Agreement dated
effective December 1, 1993, between Fannie Mae and MMI, as amended by Amendment
to Special Purchase Agreement dated December 7, 1994, a Letter Agreement dated
August 25, 1995, a Second Amendment to Special Purchase Agreement dated June 10,
1997, DUS Tax Credit Addendum to Selling and Servicing Contract and Special
Purchase Agreement executed on or about June 8, 1998, and Third Amendment to
Special Purchase Agreement dated as of August 15, 2001, and as the same may be
amended, supplemented, or modified from time to time in a manner not adverse to
the interests of MAHGT, MMI, MMCF, or the Lenders.

“Stabilization” means the applicable project has achieved 90% occupancy for
ninety consecutive days.

“Subscription Loan Facility” means the $72,000,000 revolving credit facility, by
and among MMCF, as borrower, Bank of America, N.A., as administrative agent, and
the lenders named therein, as lenders, as evidenced by that certain Revolving
Credit Agreement dated as of November 12, 2003, and as same may be amended,
restated, supplemented or restructured from time to time.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
a Borrower.

 

   17    Credit Agreement



--------------------------------------------------------------------------------

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a) the amount(s) determined as the mark-to-market
value(s) for such Swap Contracts, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include any Lender).

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Takeout Commitment” means the issuance of a commitment to purchase or fund a
loan from MMI or MMCF on or before the completion of the construction and the
termination of the loan.

“Tangible Net Worth” means, as to any Person at any particular time, all amounts
which, in conformity with GAAP, would be included as shareholders’ equity on a
balance sheet of such Person; provided, however, there shall be excluded
therefrom: (a) any amount at which shares of beneficial interest of such Person
appear as an asset on such Person’s balance sheet, (b) goodwill, including any
amounts, however designated, that represent the excess of the purchase price
paid for assets or stock over the value assigned thereto, (c) patents,
trademarks, trade names, and copyrights, (d) deferred expenses, (e) loans and
advances to any stockholder, director, officer, or employee of such Person or
any Affiliate of such Person, and (f) all other assets which are properly
classified as intangible assets.

“Threshold Amount” means $5,000,000.

 

   18    Credit Agreement



--------------------------------------------------------------------------------

“Type” means with respect to a Committed Loan, its character as a Base Rate Loan
or a Eurodollar Rate Loan.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

“Unreimbursed Amount” has the meaning set forth in Section 2.04(c)(i).

“Voting Percentage” means, as to any Lender, (a) at any time when the
Commitments are in effect, such Lender’s Pro Rata Share and (b) at any time
after the termination of the Commitments, the percentage (carried out to the
ninth decimal place) which (i) the sum of (A) the Outstanding Amount of such
Lender’s Committed Loans, plus (B) such Lender’s Pro Rata Share of the
Outstanding Amount of L/C Obligations, then constitutes of (ii) the Outstanding
Amount of all Loans and L/C Obligations; provided, however, that if any Lender
has failed to fund any portion of the Committed Loans or participations in L/C
Obligations required to be funded by it hereunder (each such Lender being from
time to time hereinafter called a “Defaulting Lender)”, such Lender’s Voting
Percentage shall be deemed to be -0-, and the respective Pro Rata Shares and
Voting Percentages of the other Lenders shall be recomputed for purposes of this
definition, and the definition of “Required Lenders” shall be determined without
regard to such Lender’s Commitment or the outstanding amount of its Committed
Loans and L/C Advances, as the case may be.

1.02 Other Interpretive Provisions.

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) (i) The words “herein” and “hereunder” and words of similar import when used
in any Loan Document shall refer to such Loan Document as a whole and not to any
particular provision thereof.

(ii) Unless otherwise specified herein, Article, Section, Exhibit and Schedule
references are to this Agreement.

(iii) The term “including” is by way of example and not limitation.

(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced.

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

   19    Credit Agreement



--------------------------------------------------------------------------------

(d) Section headings herein and the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms. All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.

1.04 Rounding. Any financial ratios required to be maintained by the Borrowers
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 References to Agreements and Laws. Unless otherwise expressly provided
herein, (a) references to agreements (including the Loan Documents) and other
contractual instruments shall be deemed to include all subsequent amendments,
restatements, extensions, supplements and other modifications thereto, but only
to the extent that such amendments, restatements, extensions, supplements and
other modifications are not prohibited by any Loan Document; and (b) references
to any Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Law.

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 Committed Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make loans (each such loan, a “Committed Loan”) to
the Borrowers on a joint and several basis from time to time on any Business Day
during the period from the Closing Date to the Maturity Date, in an aggregate
amount not to exceed at any time outstanding the amount of such Lender’s
Commitment; provided, however, that after giving effect to any Committed
Borrowing, (i) the aggregate Outstanding Amount of all Loans and L/C Obligations
shall not exceed the lesser of the Aggregate Commitments and the Borrowing Base,
and (ii) the aggregate Outstanding Amount of the Committed Loans of any Lender,
plus such Lender’s Pro Rata Share of the Outstanding Amount of all L/C
Obligations, shall not exceed such Lender’s Commitment. Within the limits of
each Lender’s Commitment, and subject to the other terms and conditions hereof,
the Borrowers may borrow under this Section 2.01, prepay under Section 2.04, and
reborrow under this Section 2.01. Committed Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein. Each Borrower represents that
the value of the consideration received and to be received by it hereunder or
pursuant hereto is reasonably worth at least as much as each Borrower’s
liability under this Agreement and the other Loan Documents, and that liability
may reasonably be expected to directly or indirectly benefit each Borrower.

 

   20    Credit Agreement



--------------------------------------------------------------------------------

2.02 Borrowings, Conversions and Continuations of Committed Loans.

(a) Each Committed Borrowing, each conversion of Committed Loans from one Type
to the other, and each continuation of Committed Loans as the same Type shall be
made upon the Borrowers’ irrevocable written notice by delivery to the
Administrative Agent of a written Committed Loan Notice, appropriately completed
and signed by a Responsible Officer of each of the Borrowers. Each such notice
must be received by the Administrative Agent not later than 12:00 noon, New
York, New York time, (i) five (5) Business Days prior to the requested date of
any Committed Borrowing if such Committed Borrowing includes an addition of
loans to the Borrowing Base, or (ii) if no loans are to be added to the
Borrowing Base, then (x) three (3) Business Days prior to the requested date of
the Committed Borrowing of, conversion to or continuation of Eurodollar Rate
Loans or of any conversion of Eurodollar Rate Loans to Base Rate Loans, and
(y) on the requested date of any Committed Borrowing of Base Rate Loans. Each
Committed Loan Notice shall be accompanied by a Borrowing Base Report and a
certificate as of such date signed by a Responsible Officer to the effect that
they are in compliance with the Borrowing Base as of the date of such Committed
Borrowing, and a Borrowing Base Submission Package if mortgage loans are being
delivered at such time for inclusion in the Borrowing Base. Each Committed
Borrowing of, conversion to or continuation of Eurodollar Rate Loans shall be in
a principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof. Each Committed Borrowing of or conversion to Base Rate Loans shall be
in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof. Each Committed Loan Notice, which must be in writing, shall specify
(i) whether the Borrowers are requesting a Committed Borrowing, a conversion of
Committed Loans from one Type to the other, or a continuation of Committed Loans
as the same Type, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Committed Loans to be borrowed, converted or continued,
(iv) the Type of Committed Loans to be borrowed or to which existing Committed
Loans are to be converted, and (v) if applicable, the duration of the Interest
Period with respect thereto. If the Borrowers fail to specify a Type of
Committed Loan in a Committed Loan Notice or if the Borrowers fail to give a
timely notice requesting a conversion or continuation, then the applicable
Committed Loans shall be made or continued as, or converted to, Base Rate Loans.
Any such automatic conversion to Base Rate Loans shall be effective as of the
last day of the Interest Period then in effect with respect to the applicable
Eurodollar Rate Loans. If the Borrowers request a Borrowing of, conversion to,
or continuation of Eurodollar Rate Loans in any such Committed Loan Notice, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of its Pro Rata Share of the applicable Committed
Loans, and if no timely notice of a conversion or continuation is provided by
the Borrowers, the Administrative Agent shall notify each Lender of the details
of any automatic conversion to Base Rate Loans described in the preceding
subsection. In the case of a Committed Borrowing, each Lender shall make the
amount of its Committed Loan available to the Administrative Agent in
immediately available funds at the Administrative Agent’s Office not later than
2:00 p.m., New York, New York time on the Business Day specified in the
applicable Committed Loan Notice. Upon

 

   21    Credit Agreement



--------------------------------------------------------------------------------

satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrowers
in like funds as received by the Administrative Agent either by (i) crediting
the account of either Borrower (at the direction of the Borrowers) on the books
of Bank of America with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to the
Administrative Agent by the Borrowers; provided, however, that if, on the date
of the Committed Borrowing there are L/C Borrowings outstanding, then the
proceeds of such Borrowing shall be applied, first, to the payment in full of
any such L/C Borrowings, and second, to the Borrowers as provided above.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of the Interest Period for such Eurodollar
Rate Loan. During the existence of a Default or Event of Default, no Committed
Loans may be requested as, converted to or continued as Eurodollar Rate Loans
without the consent of the Required Lenders, and the Required Lenders may demand
that any or all of the then outstanding Eurodollar Rate Loans be converted
immediately to Base Rate Loans.

(d) The Administrative Agent shall promptly notify the Borrowers and the Lenders
of the interest rate applicable to any Eurodollar Rate Committed Loan upon
determination of such interest rate. The determination of the Eurodollar Rate by
the Administrative Agent shall be conclusive in the absence of manifest error.
The Administrative Agent shall notify the Borrowers and the Lenders of any
change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

(e) After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than five Interest Periods for
Eurodollar Rate Loans in effect with respect to Committed Loans.

2.03 Letters of Credit

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the other Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of a Borrower or other Persons (so long as a Borrower is
the applicant with respect to all Letters of Credit and the Letter of Credit is
to be used in accordance with Section 6.12), and to amend or renew Letters of
Credit previously issued by it, in accordance with subsection (b) below, and
(2) to honor drafts under the Letters of Credit; and (B) the Lenders severally
agree to participate in Letters of Credit issued for the account of a Borrower
or other Persons (so long as a Borrower is the applicant with respect thereto);
provided that the L/C Issuer shall not be obligated to make any L/C Credit
Extension with respect to any Letter of Credit, and no Lender shall be obligated
to participate in any Letter of Credit if, as of the date of such L/C Credit
Extension, (x) the Outstanding

 

   22    Credit Agreement



--------------------------------------------------------------------------------

Amount of all L/C Obligations and all Loans would exceed the lesser of the
Aggregate Commitments or the Borrowing Base, (y) the aggregate Outstanding
Amount of the Committed Loans of any Lender, plus such Lender’s Pro Rata Share
of the Outstanding Amount of all L/C Obligations, would exceed such Lender’s
Commitment, or (z) the Outstanding Amount of the L/C Obligations would exceed
the Letter of Credit Sublimit. Within the foregoing limits, and subject to the
terms and conditions hereof, the Borrowers’ ability to obtain Letters of Credit
shall be fully revolving, and accordingly the Borrowers may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed. All Existing Letters
of Credit (and, solely in connection with deemed compliance with Section 6.12
hereof, amendments and renewals thereto) shall be deemed to have been issued
pursuant hereto, and from and after the Closing Date shall be subject to and
governed by the terms and conditions hereof. The Borrowers expressly assume and
agree to pay, perform, and be bound by all reimbursement obligations under all
Existing Letters of Credit, this Agreement and the other Loan Documents. The
Borrowers agree to provide the L/C Issuer with replacement Letter of Credit
Applications for all Existing Letters of Credit dated as of the Closing Date of
this Agreement.

(ii) The L/C Issuer shall be under no obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

(B) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
renewal, unless the Required Lenders have approved such expiry date;

(C) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date;

(D) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer; or

 

   23    Credit Agreement



--------------------------------------------------------------------------------

(E) such Letter of Credit is in a face amount less than $100,000, or is to be
used for a purpose other than in the ordinary course of business of a Borrower
or denominated in a currency other than Dollars.

(iii) The L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) the L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(b) Procedures for Issuance and Amendment of Letters of Credit; Evergreen
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of either Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of such Borrower.
Such L/C Application must be received by the L/C Issuer and the Administrative
Agent not later than 12:00 noon, New York, New York time, at least five
(5) Business Days (or such later date and time as the L/C Issuer may agree in a
particular instance in its sole discretion) prior to the proposed issuance date
or date of amendment, as the case may be. In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail satisfactory to the L/C Issuer: (A) the proposed
issuance date of the requested Letter of Credit (which shall be a Business Day);
(B) the amount thereof; (C) the expiry date thereof; (D) the name and address of
the beneficiary thereof; (E) the documents to be presented by such beneficiary
in case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
of the Letter of Credit; and (H) such other matters as the L/C Issuer may
require. In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the L/C Issuer (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment; and (D) such other matters as the L/C Issuer
may require.

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from a Borrower and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Upon receipt by the L/C Issuer of confirmation from
the Administrative Agent that the requested issuance or amendment is permitted
in accordance with the terms hereof, then, subject to the terms and conditions
hereof, the L/C Issuer shall, on the requested date, issue a Letter of Credit
for the account of such Borrower or enter into the applicable amendment, as the
case may be, in each case in accordance with the L/C Issuer’s usual and
customary business practices. Immediately upon the issuance of each Letter of
Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a participation in such
Letter of

 

   24    Credit Agreement



--------------------------------------------------------------------------------

Credit in an amount equal to the product of such Lender’s Pro Rata Share times
the amount of such Letter of Credit.

(iii) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrowers and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon any drawing under any Letter of Credit, the L/C Issuer shall notify the
Borrowers and the Administrative Agent thereof. Not later than 12:00 noon, New
York, New York time, on the date of any payment by the L/C Issuer under a Letter
of Credit (each such date, an “Honor Date”), the Borrowers shall reimburse the
L/C Issuer through the Administrative Agent in an amount equal to the amount of
such drawing. If the Borrowers fail to so reimburse the L/C Issuer by such time,
the Administrative Agent shall promptly notify each Lender of the Honor Date,
the amount of the unreimbursed drawing (the “Unreimbursed Amount”), and such
Lender’s Pro Rata Share thereof. In such event, the Borrowers shall be deemed to
have requested a Committed Borrowing of Base Rate Loans to be disbursed on the
Honor Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans, but subject to the amount of the unutilized portion of the Aggregate
Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Committed Loan Notice). Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

(ii) Each Lender (including the Lender acting as L/C Issuer) shall upon any
notice pursuant to Section 2.03(c)(i) make funds available to the Administrative
Agent for the account of the L/C Issuer at the Administrative Agent’s Office in
an amount equal to its Pro Rata Share of the Unreimbursed Amount not later than
2:00 p.m., New York, New York time on the Business Day specified in such notice
by the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Committed Base Rate Loan to the Borrowers in such amount. The
Administrative Agent shall remit the funds so received to the L/C Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Committed Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrowers, jointly
and severally, shall be deemed to have incurred from the L/C Issuer an L/C
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which L/C Borrowing shall be due and payable on demand (together with interest)
and shall bear interest at the Default Rate. In such event, each Lender’s
payment to the Administrative Agent for the

 

   25    Credit Agreement



--------------------------------------------------------------------------------

account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed
payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.

(iv) Until each Lender funds its Committed Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Pro Rata Share of such
amount shall be solely for the account of the L/C Issuer.

(v) Each Lender’s obligation to make Committed Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any set-off,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrowers or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default or Event of Default,
or (C) any other occurrence, event or condition, whether or not similar to any
of the foregoing. Any such reimbursement shall not relieve or otherwise impair
the obligation of the Borrowers to reimburse the L/C Issuer for the amount of
any payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

(vi) If any Lender fails to make available to the Administrative Agent for the
account of the L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), the L/C Issuer shall be entitled to recover from such
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the L/C Issuer at a rate
per annum equal to the Federal Funds Rate from time to time in effect. A
certificate of the L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment related to such Letter of
Credit (whether directly from the Borrowers or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), or any payment of
interest thereon, the Administrative Agent will distribute to such Lender its
Pro Rata Share thereof in the same funds as those received by the Administrative
Agent.

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned, each
Lender shall pay to the Administrative Agent for the account of the L/C Issuer
its Pro Rata Share

 

   26    Credit Agreement



--------------------------------------------------------------------------------

thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the Federal Funds Rate from time to time in effect.

(e) Obligations Absolute. The obligation of the Borrowers to reimburse the L/C
Issuer for each drawing under each Letter of Credit, and to repay each L/C
Borrowing and each drawing under a Letter of Credit that is refinanced by a
Borrowing of Committed Loans, shall be joint and several, absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

(ii) the existence of any claim, counterclaim, set-off, defense or other right
that the Borrowers may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the L/C Issuer or any other Person,
whether in connection with this Agreement, the transactions contemplated hereby
or by such Letter of Credit or any agreement or instrument relating thereto, or
any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrowers.

Each Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is issued for its account and, in the event of any claim
of noncompliance with such Borrower’s instructions or other irregularity, such
Borrower will immediately notify the L/C Issuer. The Borrowers shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and the Borrowers agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any

 

   27    Credit Agreement



--------------------------------------------------------------------------------

document (other than any sight draft, certificates and documents expressly
required by the Letter of Credit) or to ascertain or inquire as to the validity
or accuracy of any such document or the authority of the Person executing or
delivering any such document. No Agent-Related Person nor any of the respective
correspondents, participants or assignees of the L/C Issuer shall be liable to
any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Letter of Credit Application. The Borrowers hereby assume all risks of the acts
or omissions of any beneficiary or transferee with respect to their use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrowers’ pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. No Agent-Related Person, nor any of the respective correspondents,
participants or assignees of the L/C Issuer, shall be liable or responsible for
any of the matters described in clauses (i) through (v) of Section 2.03(e);
provided, however, that anything in such clauses to the contrary
notwithstanding, the Borrowers may have a claim against the L/C Issuer, and the
L/C Issuer may be liable to the Borrowers, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrowers which the Borrowers prove were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

(g) Cash Collateral. Upon the request of the Administrative Agent, (i) if the
L/C Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing, or (ii) if, as of 10
days prior to the Maturity Date, any Letter of Credit may for any reason remain
outstanding and partially or wholly undrawn, the Borrowers shall immediately
Cash Collateralize the then Outstanding Amount of all L/C Obligations (in an
amount equal to such Outstanding Amount).

(h) Applicability of ISP98 and UCP. Unless otherwise expressly agreed by the L/C
Issuer and a Borrower when a Letter of Credit is issued (including any such
agreement applicable to an Existing Letter of Credit), (i) the rules of the
“International Standby Practices 1998” published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance) shall apply to each standby Letter of Credit,
and (ii) the rules of the Uniform Customs and Practice for Documentary Credits,
as most recently published by the International Chamber of Commerce (the “ICC”)
at the time of issuance (including the ICC decision published by the Commission
on Banking Technique and Practice on April 6, 1998 regarding the European single
currency (euro)) shall apply to each commercial Letter of Credit.

 

   28    Credit Agreement



--------------------------------------------------------------------------------

(i) Letter of Credit Fees. The Borrowers shall pay to the Administrative Agent
for the account of each Lender in accordance with its Pro Rata Share a Letter of
Credit fee for each Letter of Credit equal to the product of 00.75% per annum
times the actual daily maximum amount available to be drawn under each Letter of
Credit. Such fee for each Letter of Credit shall be due and payable quarterly in
arrears on the first Business Day of each January, April, July, and October,
commencing with the first such date to occur after the Closing Date (for each
Existing Letter of Credit), and the first such date to occur after the issuance
of any Letter of Credit, and on the Maturity Date.

(j) Documentary and Processing Charges Payable to L/C Issuer. The Borrowers
shall pay directly to the L/C Issuer for their own account the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of the L/C Issuer relating to letters of credit as from time
to time in effect. Such fees and charges are due and payable on demand and are
nonrefundable.

(k) Conflict with Letter of Credit Application. In the event of any conflict
between the terms hereof and the terms of any Letter of Credit Application, the
terms hereof shall control.

2.04 Prepayments.

(a) The Borrowers may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Committed Loans in whole or in part without
premium or penalty; provided that (i) such notice must be received by the
Administrative Agent not later than 12:00 noon, New York, New York time,
(A) three Business Days prior to any date of prepayment of Eurodollar Rate
Committed Loans, and (B) on the date of prepayment of Base Rate Committed Loans;
(ii) any prepayment of Eurodollar Rate Committed Loans shall be in a principal
amount of $5,000,000 or a whole multiple of $1,000,000 in excess thereof; and
(iii) any prepayment of Base Rate Committed Loans shall be in a principal amount
of $500,000 or a whole multiple of $100,000 in excess thereof. Each such notice
shall specify the date and amount of such prepayment and the Type(s) of
Committed Loans to be prepaid. The Administrative Agent will promptly notify
each Lender of its receipt of each such notice, and of such Lender’s Pro Rata
Share of such prepayment. If such notice is given by the Borrowers, the
Borrowers shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Any prepayment of
a Eurodollar Rate Loan shall be accompanied by all accrued interest thereon,
together with any additional amounts required pursuant to Section 3.05. Each
such prepayment shall be applied to the Committed Loans of the Lenders in
accordance with their respective Pro Rata Shares.

(b) If for any reason the Outstanding Amount of all Loans and L/C Obligations at
any time exceeds the lesser of the Aggregate Commitments or the Borrowing Base
then in effect, the Borrowers shall immediately prepay Loans and/or Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess.

2.05 Reduction or Termination of Commitments. The Borrowers may, upon notice to
the Administrative Agent, terminate the Aggregate Commitments, or permanently
reduce the Aggregate Commitments to an amount not less than the then Outstanding
Amount of all Loans

 

   29    Credit Agreement



--------------------------------------------------------------------------------

and L/C Obligations; provided that (i) any such notice shall be received by the
Administrative Agent not later than 12:00 noon, New York, New York, time, five
Business Days prior to the date of termination or reduction, and (ii) any such
partial reduction shall be in an aggregate amount of $10,000,000 or any whole
multiple of $1,000,000 in excess thereof. The Administrative Agent shall
promptly notify the Lenders of any such notice of reduction or termination of
the Aggregate Commitments. Once reduced in accordance with this Section, the
Commitments may not be increased. Any reduction of the Aggregate Commitments
shall be applied to the Commitment of each Lender according to its Pro Rata
Share. All fees accrued until the effective date of any termination of the
Aggregate Commitments shall be paid on the effective date of such termination.

2.06 Repayment of Loans. The Borrowers shall repay to the Lenders on the
Maturity Date the aggregate principal amount of Committed Loans outstanding on
such date.

2.07 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Committed Loan shall bear interest on the outstanding principal amount thereof
for each Interest Period at a rate per annum equal to the Eurodollar Rate for
such Interest Period plus the Applicable Rate; and (ii) each Base Rate Committed
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate.

(b) If any amount payable by the Borrowers under any Loan Document is not paid
when due (without regard to any applicable grace periods), such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Law.
Accrued and unpaid interest on past due amounts (including interest on past due
interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.08 Utilization Fee. In addition to certain fees described in the Fee Letter
and subsections (i) and (j) of Section 2.03, the Borrowers shall pay to the
Administrative Agent for the account of each Lender, other than any Defaulting
Lender, in accordance with its Pro Rata Share, a utilization fee of 0.125% times
the actual daily unused portion of each Lender’s Commitment. The utilization fee
shall be due and payable quarterly in arrears on the first Business Day of each
January, April, July and October, commencing with the first such date to occur
after the Closing Date, and on the Maturity Date. The utilization fee shall be
calculated quarterly in arrears. The utilization fee shall accrue at all times,
including at any time during which one or more of the conditions in Article IV
is not met.

 

   30    Credit Agreement



--------------------------------------------------------------------------------

2.09 Computation of Interest and Fees. Computation of interest on Base Rate
Loans shall be calculated on the basis of a year of 360 days and the actual
number of days elapsed. Interest shall accrue on each Loan for the day on which
the Loan is made, and shall not accrue on a Loan, or any portion thereof, for
the day on which the Loan or such portion is paid, provided that any Loan that
is repaid on the same day on which it is made shall bear interest for one day.

2.10 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrowers and
the interest and payments thereon. Any failure so to record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrowers hereunder to pay any amount owing with respect to the Loans and L/C
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of such Lender shall
control. Upon the request of any Lender made through the Administrative Agent,
such Lender’s Loans may be evidenced by a Committed Loan Note in addition to
such accounts or records. Each Lender may attach schedules to its Note(s) and
endorse thereon the date, Type (if applicable), amount and maturity of the
applicable Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit. In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Lender in respect of such matters, the accounts and records of
the Administrative Agent shall control.

2.11 Payments Generally.

(a) All payments to be made by the Borrowers shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrowers hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the Administrative Agent’s Office in
Dollars and in immediately available funds not later than 1:00 p.m., New York,
New York time, on the date specified herein. The Administrative Agent will
promptly distribute to each Lender its Pro Rata Share (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office. All payments received by the Administrative
Agent after 1:00 p.m., New York, New York, time, shall be deemed received on the
next succeeding Business Day and any applicable interest or fee shall continue
to accrue.

(b) Subject to the definition of “Interest Period,” if any payment to be made by
the Borrowers shall come due on a day other than a Business Day, payment shall
be made on the

 

   31    Credit Agreement



--------------------------------------------------------------------------------

next following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.

(c) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, L/C Borrowings,
interest and fees then due hereunder, such funds shall be applied (i) first,
toward costs and expenses (including Attorney Costs and amounts payable under
Article III) incurred by the Administrative Agent and each Lender, (ii) second,
toward repayment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (iii) third, toward repayment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.

(d) Unless the Borrowers or any Lender has notified the Administrative Agent
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that the Borrowers or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that the Borrowers or
such Lender, as the case may be, has timely made such payment and may (but shall
not be so required to), in reliance thereon, make available a corresponding
amount to the Person entitled thereto. If and to the extent that such payment
was not in fact made to the Administrative Agent in immediately available funds,
then:

(i) if the Borrowers fail to make such payment, each Lender shall forthwith on
demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in immediately available funds, together
with interest thereon in respect of each day from and including the date such
amount was made available by the Administrative Agent to such Lender to the date
such amount is repaid to the Administrative Agent in immediately available
funds, at the Federal Funds Rate from time to time in effect; and

(ii) if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to the Administrative Agent the amount thereof in immediately
available funds, together with interest thereon for the period from the date
such amount was made available by the Administrative Agent to the Borrowers to
the date such amount is recovered by the Administrative Agent (the “Compensation
Period”) at a rate per annum equal to the Federal Funds Rate from time to time
in effect. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Committed Loan, included in the
applicable Borrowing. If such Lender does not pay such amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent may make a
demand therefor upon the Borrowers, and the Borrowers shall pay such amount to
the Administrative Agent, together with interest thereon for the Compensation
Period at a rate per annum equal to the rate of interest applicable to the
applicable Borrowing. Nothing herein shall be deemed to relieve any Lender from
its obligation to fulfill its Commitment or to prejudice any rights which the
Administrative Agent or the Borrowers may have against any Lender as a result of
any default by such Lender hereunder.

 

   32    Credit Agreement



--------------------------------------------------------------------------------

A notice of the Administrative Agent to any Lender with respect to any amount
owing under this subsection (d) shall be conclusive, absent manifest error.

(e) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and the conditions to the applicable Credit Extension set forth in
Article IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender within 3 Business Days, or if thereafter then with
interest thereon at a rate per annum equal to the Federal Funds Rate from time
to time in effect unless such delay in return is due to acts of God or war or by
requirements of applicable Governmental Authority.

(f) The obligations of the Lenders hereunder to make Committed Loans and to fund
participations in Letters of Credit are several and not joint. The failure of
any Lender to make any Committed Loan or to fund any such participation on any
date required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Committed Loan or purchase its
participation.

(g) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

2.12 Sharing of Payments. If, other than as expressly provided elsewhere herein,
any Lender shall obtain on account of the Loans made by it, or the
participations in L/C Obligations held by it, any payment (whether voluntary,
involuntary, through the exercise of any right of set-off, or otherwise) in
excess of its ratable share (or other share contemplated hereunder) thereof,
such Lender shall immediately (a) notify the Administrative Agent of such fact,
and (b) purchase from the other Lenders such participations in the Loans made by
them and/or such sub-participations in the participations in L/C Obligations
held by them, as the case may be, as shall be necessary to cause such purchasing
Lender to share the excess payment in respect of such Loan or such
participations, as the case may be, pro rata with each of them; provided,
however, that if all or any portion of such excess payment is thereafter
recovered from the purchasing Lender, such purchase shall to that extent be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (i) the amount of such
paying Lender’s required repayment to (ii) the total amount so recovered from
the purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered. The Borrowers
agree that any Lender so purchasing a participation from another Lender may, to
the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off, but subject to Section 10.09) with respect to
such participation as fully as if such Lender were the direct creditor of the
Borrowers in the amount of such participation. The Administrative Agent will
keep records (which shall be conclusive and binding in the absence of manifest
error) of participations purchased under this Section and will in each case
notify the Lenders following any such purchases or repayments. Each Lender that

 

   33    Credit Agreement



--------------------------------------------------------------------------------

purchases a participation pursuant to this Section shall from and after such
purchase have the right to give all notices, requests, demands, directions and
other communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

2.13 Joint and Several Liability. Each of the Borrowers acknowledges, agrees,
represents and warrants the following:

(a) The Lenders have been induced to make the Credit Extensions to the Borrowers
in part based upon the assurances by each of the Borrowers that each of the
Borrowers desires that the Obligations under the Loan Documents be honored and
enforced as separate obligations of each of the Borrowers, should the
Administrative Agent and the Lenders desire to do so.

(b) Notwithstanding the foregoing, the Borrowers shall be jointly and severally
liable to the Lenders for all representations, warranties, covenants,
obligations and indemnities, including, without limitation, the Committed Loans
and the other Obligations, and the Administrative Agent and the Lenders may at
their option enforce the entire amount of the Committed Loans and the other
Obligations against any one or more of the Borrowers.

(c) The Administrative Agent (on behalf of the Lenders) may exercise remedies
against each of the Borrowers and its property separately, whether or not the
Administrative Agent exercises remedies against the other of the Borrowers or
its property. The Administrative Agent may enforce one or more of the
obligations of one of the Borrowers without enforcing obligations of the other
of the Borrowers. Any failure or inability of the Administrative Agent to
enforce one or more obligations of one of the Borrowers shall not in any way
limit the Administrative Agent’s right to enforce the obligations of the other
of the Borrowers. If the Administrative Agent forecloses or exercises similar
remedies under any one or more of the Loan Documents, then, to the extent
permitted by applicable law, such foreclosure or similar remedy shall be deemed
to reduce the balance of the Obligations only to the extent of the cash proceeds
actually realized by the Lenders from such foreclosure or similar remedy or, if
applicable, the Administrative Agent’s credit bid at such sale, regardless of
the effect of such foreclosure or similar remedy on the Obligations secured by
such Loan Documents under the applicable state law.

(d) Each Borrower represents that the value of the consideration received and to
be received by it hereunder and under the other Loan Documents is reasonably
worth at least as much as each Borrower’s liability under this Agreement, and
that liability may reasonably be expected to directly or indirectly benefit each
Borrower.

 

   34    Credit Agreement



--------------------------------------------------------------------------------

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Any and all payments by the Borrowers to or for the account of the
Administrative Agent or any Lender under any Loan Document shall be made free
and clear of and without deduction for any and all present or future taxes,
duties, levies, imposts, deductions, assessments, fees, withholdings or similar
charges, and all liabilities with respect thereto, excluding, in the case of the
Administrative Agent and each Lender, taxes imposed on or measured by its net
income, and franchise taxes imposed on it (in lieu of net income taxes), by the
jurisdiction (or any political subdivision thereof) under the Laws of which the
Administrative Agent or such Lender, as the case may be, is organized or
maintains a lending office (all such non-excluded taxes, duties, levies,
imposts, deductions, assessments, fees, withholdings or similar charges, and
liabilities being hereinafter referred to as “Taxes”). If the Borrowers shall be
required by any Laws to deduct any Taxes from or in respect of any sum payable
under any Loan Document to the Administrative Agent or any Lender, (i) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section), the Administrative Agent and such Lender receives an amount equal
to the sum it would have received had no such deductions been made, (ii) the
Borrowers shall make such deductions, (iii) the Borrowers shall pay the full
amount deducted to the relevant taxation authority or other authority in
accordance with applicable Laws, and (iv) within 30 days after the date of such
payment, the Borrowers shall furnish to the Administrative Agent (which shall
forward the same to such Lender) the original or a certified copy of a receipt
evidencing payment thereof.

(b) In addition, the Borrowers agree to pay any and all present or future stamp,
court or documentary taxes and any other excise or property taxes or charges or
similar levies which arise from any payment made under any Loan Document or from
the execution, delivery, performance, enforcement or registration of, or
otherwise with respect to, any Loan Document (hereinafter referred to as “Other
Taxes”).

(c) If the Borrowers shall be required to deduct or pay any Taxes or Other Taxes
from or in respect of any sum payable under any Loan Document to the
Administrative Agent or any Lender, the Borrowers shall also pay to the
Administrative Agent (for the account of such Lender) or to such Lender, at the
time interest is paid, such additional amount that such Lender specifies as
necessary to preserve the after-tax yield (after factoring in all taxes,
including taxes imposed on or measured by net income) such Lender would have
received if such Taxes or Other Taxes had not been imposed.

(d) The Borrowers agree to indemnify the Administrative Agent and each Lender
for (i) the full amount of Taxes and Other Taxes (including any Taxes or Other
Taxes imposed or asserted by any jurisdiction on amounts payable under this
Section) paid by the Administrative Agent and such Lender, (ii) amounts payable
under Section 3.01(c) and (iii) any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto, in each case whether or not
such Taxes or Other Taxes were correctly or legally imposed or asserted by the

 

   35    Credit Agreement



--------------------------------------------------------------------------------

relevant Governmental Authority. Payment under this subsection (d) shall be made
within 30 days after the date the Lender or the Administrative Agent makes a
demand therefor.

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Eurodollar Rate
Loans, or materially restricts the authority of such Lender to purchase or sell,
or to take deposits of, Dollars in the applicable offshore Dollar market, or to
determine or charge interest rates based upon the Eurodollar Rate, then, on
notice thereof by such Lender to the Borrowers through the Administrative Agent,
any obligation of such Lender to make or continue Eurodollar Rate Loans or to
convert Base Rate Committed Loans to Eurodollar Rate Committed Loans shall be
suspended until such Lender notifies the Administrative Agent and the Borrowers
that the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, the Borrowers shall, upon demand from such Lender (with
a copy to the Administrative Agent), prepay or, if applicable, convert all
Eurodollar Rate Loans of such Lender to Base Rate Loans, either on the last day
of the Interest Period thereof, if such Lender may lawfully continue to maintain
such Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans. Upon any such
prepayment or conversion, the Borrowers shall also pay interest on the amount so
prepaid or converted. Each Lender agrees to designate a different Lending Office
if such designation will avoid the need for such notice and will not, in the
good faith judgment of such Lender, otherwise be materially disadvantageous to
such Lender.

3.03 Inability to Determine Rates. If the Administrative Agent determines in
connection with any request for a Eurodollar Rate Loan or a conversion to or
continuation thereof that (a) Dollar deposits are not being offered to banks in
the applicable offshore Dollar market for the applicable amount and Interest
Period of such Eurodollar Rate Loan, (b) adequate and reasonable means do not
exist for determining the Eurodollar Rate for such Eurodollar Rate Loan, or
(c) the Eurodollar Rate for such Eurodollar Rate Loan does not adequately and
fairly reflect the cost to the Lenders of funding such Eurodollar Rate Loan, the
Administrative Agent will promptly notify the Borrowers and all Lenders.
Thereafter, the obligation of the Lenders to make or maintain Eurodollar Rate
Loans shall be suspended until the Administrative Agent revokes such notice.
Upon receipt of such notice, the Borrowers may revoke any pending request for a
Committed Borrowing, conversion or continuation of Eurodollar Rate Loans or,
failing that, will be deemed to have converted such request into a request for a
Committed Borrowing of Base Rate Loans in the amount specified therein.

3.04 Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar
Rate Loans.

(a) If any Lender determines that as a result of the introduction of or any
change in or in the interpretation of any Law, or such Lender’s compliance
therewith, there shall be any increase in the cost to such Lender of agreeing to
make or making, funding or maintaining Eurodollar Rate Loans or (as the case may
be) issuing or participating in Letters of Credit, or a reduction in the amount
received or receivable by such Lender in connection with any of the foregoing
(excluding for purposes of this subsection (a) any such increased costs or
reduction in

 

   36    Credit Agreement



--------------------------------------------------------------------------------

amount resulting from (i) Taxes or Other Taxes (as to which Section 3.01 shall
govern), (ii) changes in the basis of taxation of overall net income or overall
gross income by the United States or any foreign jurisdiction or any political
subdivision of either thereof under the Laws of which such Lender is organized
or has its Lending Office, and (iii) reserve requirements contemplated by
Section 3.04(c)), then from time to time upon demand of such Lender (with a copy
of such demand to the Administrative Agent), the Borrowers shall pay to such
Lender such additional amounts as will compensate such Lender for such increased
cost or reduction.

(b) If any Lender determines that the introduction of any Law regarding capital
adequacy or any change therein or in the interpretation thereof, or compliance
by such Lender (or its Lending Office) therewith, has the effect of reducing the
rate of return on the capital of such Lender or any corporation controlling such
Lender as a consequence of such Lender’s obligations hereunder (taking into
consideration its policies with respect to capital adequacy and such Lender’s
desired return on capital), then from time to time upon demand of such Lender
(with a copy of such demand to the Administrative Agent), the Borrowers shall
pay to such Lender such additional amounts as will compensate such Lender for
such reduction.

(c) The Borrowers shall pay to each Lender, as long as such Lender shall be
required under regulations of the Board to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional costs on the unpaid
principal amount of each Eurodollar Rate Loan equal to the actual costs of such
reserves allocated to such Loan by such Lender (as determined by such Lender in
good faith, which determination shall be conclusive), which shall be due and
payable on each date on which interest is payable on such Loan, provided the
Borrowers shall have received at least 15 days’ prior notice (with a copy to the
Administrative Agent) of such additional interest from such Lender. If a Lender
fails to give notice 15 days prior to the relevant Interest Payment Date, such
additional interest shall be due and payable 15 days from receipt of such
notice.

3.05 Funding Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrowers shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise); or

(b) any failure by the Borrowers (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrowers; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrowers pursuant
to Section 10.16;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate

 

   37    Credit Agreement



--------------------------------------------------------------------------------

the deposits from which such funds were obtained. The Borrowers shall also pay
any customary administrative fees charged by such Lender in connection with the
foregoing.

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Committed Loan made by it at the Eurodollar Rate for such Loan
by a matching deposit or other borrowing in the applicable offshore Dollar
interbank market for a comparable amount and for a comparable period, whether or
not such Eurodollar Rate Committed Loan was in fact so funded.

3.06 Matters Applicable to all Requests for Compensation.

(a) A certificate of the Administrative Agent or any Lender claiming
compensation under this Article III and setting forth the additional amount or
amounts to be paid to it hereunder shall be conclusive in the absence of
manifest error. In determining such amount, the Administrative Agent or such
Lender may use any reasonable averaging and attribution methods.

(b) Upon any Lender’s making a claim for compensation under Section 3.01 or
3.04, the Borrowers may remove or replace such Lender in accordance with
Section 10.16.

3.07 Survival. All of the Borrowers’ obligations under this Article III shall
survive termination of the Commitments and payment in full of all the other
Obligations.

ARTICLE IV.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions of Initial Credit Extension. The obligation of each Lender to
make its initial Credit Extension hereunder is subject to satisfaction of the
following conditions precedent:

(a) Unless waived by all the Lenders (or by the Administrative Agent with
respect to immaterial matters), the Administrative Agent’s receipt of the
following, each of which shall be originals or facsimiles (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the signing Person, each dated the Closing Date (or, in the case of
certificates of governmental officials, a recent date before the Closing Date)
and each in form and substance satisfactory to the Administrative Agent and its
legal counsel:

(i) executed counterparts of this Agreement,

(ii) executed counterparts of the MAHGT Pledge Agreement, the MMI Pledge
Agreement, the MMCF Pledge Agreement, the Forward Commitment Agreement, the
Acknowledgement and Consent, and the Borrower Security Agreement sufficient in
number for distribution to the Administrative Agent, each Lender and the
Borrowers;

(iii) executed counterparts of the First Amendment to Forward Commitment
Agreement, the First Amendment to Borrower Security Agreement and the
Confirmation

 

   38    Credit Agreement



--------------------------------------------------------------------------------

of Acknowledgment and Consent sufficient in number for distribution to the
Administrative Agent, each Lender and the Borrowers;

(iv) Committed Loan Notes executed jointly and severally by the Borrowers in
favor of each Lender requesting such a Note, each in a principal amount equal to
such Lender’s Commitment;

(v) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Borrower and MAHGT as
the Administrative Agent may require to establish the identities of and verify
the authority and capacity of each Responsible Officer thereof authorized to act
as a Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Borrower or MAHGT is a party;

(vi) such evidence as the Administrative Agent may reasonably require to verify
that each Borrower and MAHGT is duly organized or formed, validly existing, in
good standing and qualified to engage in business in each jurisdiction in which
it is required to be qualified to engage in business, including certified copies
of each such Person’s Organization Documents, certificates of good standing
and/or qualification to engage in business and tax clearance certificates;

(vii) a certificate signed by a Responsible Officer of each of the Borrowers
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied, and (B) that there has been no event or circumstance since the
date of the Audited Financial Statements which has or could be reasonably
expected to have a Material Adverse Effect;

(viii) an opinion of counsel to each Borrower and MAHGT in form and substance
satisfactory to the Administrative Agent; and

(ix) such other assurances, certificates, documents, consents or opinions as the
Administrative Agent, the L/C Issuer, or the Required Lenders reasonably may
require.

(b) Any fees required to be paid on or before the Closing Date shall have been
paid.

(c) Unless waived by the Administrative Agent, the Borrowers shall have paid all
Attorney Costs of the Administrative Agent to the extent invoiced prior to or on
the Closing Date, plus such additional amounts of Attorney Costs as shall
constitute its reasonable estimate of Attorney Costs incurred or to be incurred
by it through the closing proceedings (provided that such estimate shall not
thereafter preclude a final settling of accounts between the Borrowers and the
Administrative Agent).

(d) The Administrative Agent shall have received:

(i) Evidence satisfactory to the Administrative Agent that the execution,
delivery, and performance of this Agreement and the other Loan Documents

 

   39    Credit Agreement



--------------------------------------------------------------------------------

contemplated hereby have been duly authorized in accordance with the appropriate
proceedings of each of the Borrowers and MAHGT, together with a certificate,
certified by a Responsible Officer of each of the Borrowers and MAHGT,
certifying the names of the Persons authorized to sign this Agreement and each
of the other Loan Documents to which the Borrowers or MAHGT are or are to be a
party together with specimen signatures of such Persons.

(ii) Resolutions of the Board of Directors of MMI certified by a Secretary or an
Assistant Secretary of MMI which authorize the execution, delivery, and
performance by MMI of the Loan Documents to which MMI is or is to be a party.

(iii) A certificate of incumbency certified by the Secretary or an Assistant
Secretary of MMI certifying the names of the officers of MMI authorized to sign
the Loan Documents to which MMI is or is to be a party together with specimen
signatures of such officers.

(iv) The articles of incorporation of MMI certified by the Secretary of State of
the state of incorporation of MMI.

(v) The bylaws of MMI certified by the Secretary or an Assistant Secretary of
MMI.

(vi) Certificates of the appropriate government officials of the state of
incorporation MMI to the existence and good standing of MMI.

(vii) Resolutions of the Board of Directors or comparable governing body of MMCF
certified by a Secretary or an Assistant Secretary of MMCF which authorize the
execution, delivery, and performance by MMCF of the Loan Documents to which MMCF
is or is to be a party.

(viii) A certificate of incumbency certified by the Secretary or an Assistant
Secretary or other authorized officer of MMCF certifying the names of the
officers of MMCF authorized to sign the Loan Documents to which MMCF is or is to
be a party together with specimen signatures of such officers.

(ix) The articles of organization of MMCF certified by the Secretary of State of
the state of organization of MMCF.

(x) The bylaws or equivalent document of MMCF certified by the Secretary or an
Assistant Secretary of MMCF.

(xi) Certificates of the appropriate government officials of the state of
organization MMCF to the existence and good standing of MMCF.

 

   40    Credit Agreement



--------------------------------------------------------------------------------

(xii) A copy of the amended and restated Group Trust Agreement of MAHGT,
certified as of a current date to be true and correct by the Department of the
State of Florida.

(xiii) Evidence satisfactory to the Administrative Agent that the execution,
delivery, and performance of the Loan Documents contemplated hereby to which
MAHGT is a party have been duly authorized in accordance with the appropriate
trust proceedings of MAHGT, together with a certificate, certified by an
authorized trustee of MAHGT, certifying the names of the Persons authorized to
sign the Loan Documents to which MAHGT is or is to be a party together with
specimen signatures of such Persons.

(xiv) Uniform Commercial Code financing statements authorized by the Borrowers
and MAHGT (and executed if necessary) and covering such Collateral as the
Administrative Agent may request.

(xv) Certificate by Responsible Officers or Trustees, as applicable, of MMI,
MMCF and MAHGT, certifying the documents and certificates delivered pursuant to
Sections 4.01(d)(xv) through (xvii) and Sections 4.01(d)(xix) and (xxi) of the
Original Credit Agreement are in full force and effect and have not been
amended, modified, supplemented or cancelled; otherwise complete sets of such
documents and certificates.

(xvi) The results of a Uniform Commercial Code search showing all financing
statements and other documents or instruments on file against the Borrowers and
MAHGT in the offices of the Secretary of State of Florida and Maryland. Such
search shall be as of a date no more than ten (10) days prior to the date of
this Agreement.

(xvii) Confirmation from the process agent under this Agreement, the Forward
Commitment Agreement, and Acknowledgment and Consent that it has accepted its
appointment as process agent under each such agreement.

Administrative Agent acknowledges that the condition precedent set forth in
Section 4.01(a)(ii) has been satisfied.

4.02 Conditions to all Credit Extensions and Conversions and Continuations. The
obligation of each Lender to honor any Request for Credit Extension is subject
to the following conditions precedent:

(a) The representations and warranties of the Borrowers contained in Article V,
or which are contained in any document furnished at any time under or in
connection herewith, shall be true and correct on and as of the date of such
Credit Extension, conversion or continuation, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date.

(b) No Default or Event of Default shall exist, or would result from such
proposed Credit Extension, conversion or continuation.

 

   41    Credit Agreement



--------------------------------------------------------------------------------

(c) The Administrative Agent and, if applicable, the L/C Issuer shall have
received a Request for Credit Extension in accordance with the requirements
hereof.

(d) The Administrative Agent shall have received, in form and substance
satisfactory to it, such other assurances, certificates, documents or consents
related to the foregoing as the Administrative Agent or the Required Lenders
reasonably may require.

(e) At least (i) five (5) Business Days prior to the date of the requested
Credit Extension if such Credit Extension includes an addition of any loans to
the Borrowing Base, or (ii) if such Credit Extension does not include an
addition of loans to the Borrowing Base, (x) on the requested date of any
Committed Borrowing of Base Rate Loans, and (y) three (3) Business Days prior to
the date of any other requested Credit Extension, the Administrative Agent shall
have received a Borrowing Base Report dated the date of such Credit Extension
which shall include a representation that Borrowers are in compliance with the
Borrowing Base after giving effect to the requested Credit Extension and, if
such Credit Extension includes an addition of any loans to the Borrowing Base,
all items referenced in Schedule 4.01, including, without limitation, any
original notes (or evidence that any such original note is being held pursuant
to a bailment agreement acceptable to the Administrative Agent), and copies of
guarantees, permanent loan commitments, mortgages/deeds of trust, and title
insurance policies, such related documents as Administrative Agent may request,
and the Administrative Agent shall have approved same; provided that at such
time as no Mortgage Loans are subject to Pre-Commitment Review by Fannie Mae,
then it shall not be necessary that the Administrative Agent shall have approved
such loans, but nonetheless the Administrative Agent shall have the right at any
time to reject any such loan upon review of the information delivered to the
Administrative Agent with respect to such loan, and provided further that if at
any time Pre-Commitment Review shall be reinstated by Fannie Mae, then the
approval of the Administrative Agent with respect to all such loans shall be
required.

(f) Administrative Agent shall have received evidence satisfactory to
Administrative Agent (i) that loans in an amount sufficient to support the
Borrowing Base, including any new loans submitted with the requested Credit
Extension or Letter of Credit, are available to be purchased by Fannie Mae under
the Special Purchase Agreement and (ii) that Fannie Mae’s commitment thereunder
is sufficient to purchase such loans.

Each Request for Credit Extension shall be submitted jointly by the Borrowers
and shall be deemed to be a representation and warranty that the conditions
specified in Sections 4.02(a), (b), and (f) have been satisfied on and as of the
date of the applicable Credit Extension.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

The Borrowers represent and warrant to the Administrative Agent and the Lenders
that:

5.01 Existence, Qualification and Power; Compliance with Laws. Each Borrower
(a) is a corporation, partnership, limited liability company or trust duly
organized or formed,

 

   42    Credit Agreement



--------------------------------------------------------------------------------

validly existing and in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
governmental licenses, authorizations, consents and approvals to own its assets,
carry on its business and to execute, deliver, and perform its obligations under
the Loan Documents to which it is a party, (c) is duly qualified and is licensed
and in good standing under the Laws of each jurisdiction where its ownership,
lease or operation of properties or the conduct of its business requires such
qualification or license, and (d) is in compliance with all Laws, except in each
case referred to in clause (c) or this clause (d), to the extent that failure to
do so could not reasonably be expected to have a Material Adverse Effect.

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Borrower of each Loan Document to which such Person is party, have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, any Contractual Obligation
to which such Person is a party or any order, injunction, writ or decree of any
Governmental Authority to which such Person or its property is subject; or
(c) violate any Law.

5.03 Governmental Authorization. No approval, consent, exemption, authorization,
or other action by, or notice to, or filing with, any Governmental Authority is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, any Borrower of this Agreement or any other Loan
Document.

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been duly executed and delivered by each
Borrower. This Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of such
Borrower, enforceable against each Borrower that is party thereto in accordance
with its terms.

5.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of each
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of each Borrower and its Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness
in accordance with GAAP consistently applied throughout the period covered
thereby.

(b) Since the date of the Audited Financial Statements, there has been no event
or circumstance that has or could reasonably be expected to have a Material
Adverse Effect.

5.06 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of either Borrower after due and diligent
investigation, threatened or

 

   43    Credit Agreement



--------------------------------------------------------------------------------

contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against either of the Borrowers, or its Subsidiaries or against
any of their properties or revenues which (a) purport to affect or pertain to
this Agreement or any other Loan Document, or any of the transactions
contemplated hereby, or (b) if determined adversely, could reasonably be
expected to have a Material Adverse Effect.

5.07 No Default. Neither of the Borrowers nor its Subsidiaries is in default
under or with respect to any Contractual Obligation which could be reasonably
expected to have a Material Adverse Effect. No Default or Event of Default has
occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.

5.08 Ownership of Property; Liens. Each Borrower and its Subsidiaries has good
record and marketable title in fee simple to, or valid leasehold interests in,
all real property necessary or used in the ordinary conduct of its business,
except for such defects in title as would not, individually or in the aggregate,
have a Material Adverse Effect. As of the Effective Date, the property of each
of the Borrowers and its Subsidiaries is subject to no Liens, other than Liens
permitted by Section 7.01.

5.09 Environmental Compliance. The Borrowers and their Subsidiaries conduct in
the ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and, as a result thereof, the Borrowers have reasonably concluded that such
Environmental Laws and claims would not, individually or in the aggregate, have
a Material Adverse Effect.

5.10 Insurance. The properties of each of the Borrowers and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the Borrowers, in such amounts, with such deductibles and covering such risks
as are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where each of the Borrowers or its Subsidiaries
operate.

5.11 Taxes. Each of the Borrowers and its Subsidiaries have filed all Federal,
state and other material tax returns and reports required to be filed, and have
paid all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings and for which adequate reserves have been
provided in accordance with GAAP. There is no proposed tax assessment against
either of the Borrowers or any Subsidiary that would, if made, have a Material
Adverse Effect.

5.12 ERISA Compliance.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to

 

   44    Credit Agreement



--------------------------------------------------------------------------------

the best knowledge of each Borrower, nothing has occurred which would prevent,
or cause the loss of, such qualification. Each of the Borrowers and each ERISA
Affiliate have made all required contributions to each Plan subject to
Section 412 of the Code, and no application for a funding waiver or an extension
of any amortization period pursuant to Section 412 of the Code has been made
with respect to any Plan.

(b) There are no pending or, to the best knowledge of each of the Borrowers,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could be reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could be reasonably expected to result in a Material Adverse Effect.

(c) (i) No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any Unfunded Pension Liability; (iii) neither of the Borrowers
nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability under Title IV of ERISA with respect to any Pension Plan (other than
premiums due and not delinquent under Section 4007 of ERISA); (iv) neither of
the Borrowers nor any ERISA Affiliate has incurred, or reasonably expects to
incur, any liability (and no event has occurred which, with the giving of notice
under Section 4219 of ERISA, would result in such liability) under Sections 4201
or 4243 of ERISA with respect to a Multiemployer Plan; and (v) neither of the
Borrowers nor any ERISA Affiliate has engaged in a transaction that could be
subject to Sections 4069 or 4212(c) of ERISA.

5.13 Subsidiaries. Neither of the Borrowers has any Subsidiaries nor does it
have any equity investments in any other corporation or entity other than those
specifically disclosed in Schedule 5.13.

5.14 Margin Regulations; Investment Company Act; Public Utility Holding Company
Act.

(a) Neither of the Borrowers is engaged and neither Borrower will engage,
principally or as one of their important activities, in the business of
purchasing or carrying margin stock (within the meaning of Regulation U issued
by the Board), or extending credit for the purpose of purchasing or carrying
margin stock.

(b) Neither of the Borrowers, any Person controlling either of the Borrowers, or
any Subsidiary (i) is a “holding company,” or a “subsidiary company” of a
“holding company,” or an “affiliate” of a “holding company” or of a “subsidiary
company” of a “holding company,” within the meaning of the Public Utility
Holding Company Act of 1935, or (ii) is or is required to be registered as an
“investment company” under the Investment Company Act of 1940.

5.15 Disclosure. No statement, information, report, representation, or warranty
made by either Borrower in any Loan Document or furnished to the Administrative
Agent or any Lender by or on behalf of any Borrower in connection with any Loan
Document contains any untrue statement of a material fact or omits any material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were

 

   45    Credit Agreement



--------------------------------------------------------------------------------

made, not misleading. To the knowledge of each Borrower, all of the
representations and warranties made by MAHGT in the Forward Commitment Agreement
are true and correct.

5.16 Intellectual Property; Licenses, Etc. Each of the Borrowers and its
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other rights that are reasonably necessary for the operation of their respective
businesses, without conflict with the rights of any other Person. To the best
knowledge of each of the Borrowers, no slogan or other advertising device,
product, process, method, substance, part or other material now employed, or now
contemplated to be employed, by either of the Borrowers or any of its
Subsidiaries infringes upon any rights held by any other Person. No claim or
litigation regarding any of the foregoing is pending or, to the best knowledge
of each of the Borrowers, threatened, and no patent, invention, device,
application, principle or any statute, law, rule, regulation, standard or code
is pending or, to the knowledge of each of the Borrowers, proposed, which, in
either case, could reasonably be expected to have a Material Adverse Effect.

5.17 Fannie Mae Documents. The Borrowers have delivered to the Administrative
Agent a true and correct copy of all agreements among the Borrowers, MAHGT, and
Fannie Mae or any of them, all of which agreements are in full force and effect
and no defaults exist thereunder. MMI is and shall remain a DUS Lender and a
Special Lender under the terms and conditions of the Special Purchase Agreement.

ARTICLE VI.

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding, the Borrowers shall, and shall (except in the case of the
covenants set forth in Sections 6.01, 6.02, 6.03, and 6.12) cause each of their
respective Subsidiaries to,

6.01 Financial Statements. Deliver to the Administrative Agent and each Lender,
in form and detail satisfactory to the Administrative Agent, and the Required
Lenders:

(a) as soon as available, but in any event within 120 days after the end of each
fiscal year of such Persons, a consolidated balance sheet of each of the
Borrowers and its respective Subsidiaries as at the end of such fiscal year, and
the related consolidated statements of income and cash flows for such fiscal
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail, audited and accompanied by a
report and opinion of an independent certified public accountant of nationally
recognized standing reasonably acceptable to the Required Lenders, which report
and opinion shall be prepared in accordance with GAAP and shall not be subject
to any qualifications or exceptions as to the scope of the audit nor to any
qualifications and exceptions not reasonably acceptable to the Required Lenders;
and

 

   46    Credit Agreement



--------------------------------------------------------------------------------

(b) as soon as available, and in any event within sixty (60) days after the end
of each fiscal quarter, a copy of an unaudited financial report of each of the
Borrowers as of the end of such quarter and for the portion of the fiscal year
then ended, containing balance sheets and statements of income, and retained
earnings, all in reasonable detail certified by a Responsible Officer of each of
the Borrowers to have been prepared in accordance with GAAP, subject only to
normal year-end audit adjustments and the absence of footnotes and to fairly and
accurately present (subject to year-end audit adjustments) the financial
condition and results of operations of the respective Borrower at the date and
for the periods indicated therein.

6.02 Certificates; Other Information. Deliver to the Administrative Agent and
each Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:

(a) Concurrently with the delivery of the financial statements referred to in
Section 6.01(a), a certificate of its independent certified public accountants
certifying such financial statements;

(b) Concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of each of the Borrowers;

(c) As soon as available, and in any event within twenty-five (25) days after
the end of each calendar month, a Borrowing Base Report in substantially the
form of Exhibit F hereto, certified by a Responsible Officer of each of the
Borrowers, together with (i) a duly completed Compliance Certificate signed by a
Responsible Officer of each of the Borrowers, (ii) the accompanying
documentation required as set forth on Schedule 4.01 hereto, including the
property debt service coverage ratio information, and (iii) the schedule of all
loans in the Borrowing Base required by subsections A(7) and A(8) thereof;

(d) Concurrently with the delivery of a Committed Loan Notice, the documentation
required as set forth on Schedule 4.01 hereto, if the Committed Loan Notice
includes an addition of loans to the Borrowing Base;

(e) Upon request by Administrative Agent, promptly after the furnishing thereof,
copies of any financial statement or report received by either of the Borrowers
from Fannie Mae or furnished to Fannie Mae by either of the Borrowers, or any
other party pursuant to the terms of any indenture, loan, or credit or similar
agreement (excluding agreements by the Borrowers to make loans) and not
otherwise required to be furnished to the Administrative Agent pursuant to any
other clause of this Section;

(f) Promptly upon receipt of same, copies of any update, announcement, lender
memo, amendment, modification, supplement, or reissuance of the DUS Guide;

(g) As soon as possible and in any event within three (3) days after the
occurrence thereof, written notice of the reinstatement of the Pre-Commitment
Review Period for any region under and as defined in the Special Purchase
Agreement and written notice of termination of the Pre-Commitment Review Period
for any region;

 

   47    Credit Agreement



--------------------------------------------------------------------------------

(h) Promptly after such sale, but in any event within three (3) Business Days
thereafter, written notice of the sale or participation of any loan to Fannie
Mae pursuant to the Special Purchase Agreement that has been submitted by
Borrowers for inclusion in the Borrowing Base;

(i) Promptly, such additional information regarding the business, financial or
corporate affairs of the Borrowers or their Subsidiaries as the Administrative
Agent, at the request of any Lender, may from time to time request.

6.03 Notices. Promptly notify the Administrative Agent and each Lender:

(a) of the occurrence of any Default or Event of Default;

(b) of any matter that has resulted or may result in a Material Adverse Effect,
including (i) breach or non-performance of, or any default under, a Contractual
Obligation of either of the Borrowers or any of its Subsidiaries; (ii) any
dispute, litigation, investigation, proceeding or suspension between either of
the Borrowers or any of its Subsidiaries and any Governmental Authority; or
(iii) the commencement of, or any material development in, any litigation or
proceeding affecting either of the Borrowers or any of its Subsidiaries,
including pursuant to any applicable Environmental Laws;

(c) of any litigation, investigation or proceeding affecting any Borrower in
which the amount involved exceeds the Threshold Amount, or in which injunctive
relief or similar relief is sought, which relief, if granted, could be
reasonably expected to have a Material Adverse Effect;

(d) of the occurrence of any ERISA Event;

(e) of any material change in the DUS Guide, the policies and procedures of
Fannie Mae, and any accounting policies or financial reporting practices by the
Borrowers or their Subsidiaries.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of each of the Borrowers setting forth details of the
occurrence referred to therein and stating what action the Borrowers have taken
and propose to take with respect thereto. Each notice pursuant to
Section 6.03(a) shall describe with particularity any and all provisions of this
Agreement or other Loan Document that have been breached.

6.04 Payment of Obligations. Pay and discharge as the same shall become due and
payable, all their obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon them or their
properties or assets, unless the same are being contested in good faith by
appropriate proceedings and adequate reserves in accordance with GAAP are being
maintained by the Borrowers or their Subsidiaries; (b) all lawful claims which,
if unpaid, would by law become a Lien upon their property; and (c) all
Indebtedness, as and when due and payable, but subject to any subordination
provisions contained in any instrument or agreement evidencing such
Indebtedness.

 

   48    Credit Agreement



--------------------------------------------------------------------------------

6.05 Preservation of Existence, Etc. Preserve, renew and maintain in full force
and effect their legal existence and good standing under the Laws of the
jurisdiction of their organization; take all reasonable action to maintain all
rights, privileges, permits, licenses and franchises necessary or desirable in
the normal conduct of their business, except in a transaction permitted by
Section 7.01 or 7.02; and preserve or renew all of their registered patents,
trademarks, trade names and service marks, the non-preservation of which could
reasonably be expected to have a Material Adverse Effect.

6.06 Maintenance of Properties. (a) Maintain, preserve and protect all of their
material properties and equipment necessary in the operation of their business
in good working order and condition, ordinary wear and tear excepted; and
(b) make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (c) use the standard of care typical in the
industry in the operation and maintenance of their facilities.

6.07 Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies that are not Affiliates of the Borrowers, insurance with
respect to their properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons.

6.08 Compliance with Laws. Comply in all material respects with the requirements
of all Laws applicable to them or to their business or property, except in such
instances in which (i) such requirement of Law is being contested in good faith
or a bona fide dispute exists with respect thereto; or (ii) the failure to
comply therewith could not be reasonably expected to have a Material Adverse
Effect.

6.09 Books and Records.

(a) Maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of each of
the Borrowers or its Subsidiaries, as the case may be; and

(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over either of the Borrowers or its Subsidiaries, as the case may
be.

6.10 Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of their
properties, to examine their corporate, financial and operating records, and
make copies thereof or abstracts therefrom, and to discuss their affairs,
finances and accounts with their directors, officers, and independent public
accountants, all at the expense of the Borrowers and at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to the Borrowers; provided, however, that when an
Event of Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent

 

   49    Credit Agreement



--------------------------------------------------------------------------------

contractors) may do any of the foregoing at the expense of the Borrowers at any
time during normal business hours and without advance notice.

6.11 Compliance with ERISA. Do, and cause each of their ERISA Affiliates to do,
each of the following: (a) maintain each Plan in compliance in all material
respects with the applicable provisions of ERISA, the Code and other Federal or
state law; (b) cause each Plan which is qualified under Section 401(a) of the
Code to maintain such qualification; and (c) make all required contributions to
any Plan subject to Section 412 of the Code.

6.12 Use of Proceeds. Use the proceeds of the Credit Extensions to warehouse
loans for multi-family projects (and issue Letters of Credit supporting these
loans) for which each loan is, among other things (a) eligible for purchase by
Fannie Mae (until such loans are sold to Fannie Mae or another investor), and
(b) secured by property.

6.13 Loan Committee Meetings. The Borrowers will permit representatives of the
Lenders to attend and participate in meetings of representatives of the
Borrowers at which proposed loans to be made by the Borrowers and which may be
submitted to Administrative Agent for inclusion in the Borrowing Base will be
discussed.

6.14 MMI as DUS Lender. MMI shall retain its status as a DUS Lender.

6.15 Use of Approved Loan Documentation. The Borrowers will cause all loans made
by them after the date hereof in which MAHGT will hold a participation interest,
for which MAHGT will issue a long-term financing commitment, or which are
submitted for inclusion in the Borrowing Base to be made pursuant to Approved
Loan Documentation.

6.16 Servicing. The Borrowers shall comply with Section 10.22 of this Agreement
addressing servicing of the mortgage loans which are Collateral.

6.17 Forward Commitment Agreement. Upon the occurrence of an Event of Default,
promptly, but in no event later than two (2) days following such occurrence, the
Borrowers shall issue a Funding Request under the Forward Commitment Agreement
requesting the funding of the Forward Commitment.

6.18 Enforcement of Covenants. The Borrowers shall enforce each of the
affirmative and negative covenants of MAHGT under the Forward Commitment
Agreement.

ARTICLE VII.

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding, the Borrowers shall not, and shall it permit their
Subsidiaries to, directly or indirectly:

7.01 Fundamental Changes. Merge, consolidate with or into, or convey, transfer,
lease or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of their assets (whether now owned or
hereafter acquired) to or in favor of any Person unless the respective Borrower
affected by such merger is the surviving entity.

 

   50    Credit Agreement



--------------------------------------------------------------------------------

7.02 Dispositions. Make any Disposition or enter into any agreement to make any
Disposition, except:

(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

(b) Dispositions of inventory in the ordinary course of business;

(c) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property, (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property or (iii) the
Board of Directors or senior management of the applicable Borrower or Subsidiary
has determined in good faith that the failure to replace such property will not
be detrimental to the business of such Borrower or Subsidiary;

(d) Dispositions of property by any Subsidiary to its parent Borrower or to a
wholly-owned Subsidiary;

(e) Dispositions to Fannie Mae in compliance with Section 10.22; and

(f) Dispositions permitted by Section 7.04,

provided, however, that any Disposition pursuant to clauses (a) through
(f) shall be for fair market value and shall only be permitted when no Default
exists or will result therefrom.

7.03 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that:

(a) The Borrowers shall not declare or pay any Restricted Payments except as
permitted under its Organization Documents.

(b) The Borrowers shall not declare or pay any Restricted Payments: (i) after
the issuance of a notice of an Event of Default by Administrative Agent,
(ii) during the occurrence and continuance of an Event of Default; or
(iii) after a Default related to Section 8.01(a),(f), or (g) has occurred; in
each case until such a Default or Event of Default is cured by a Borrower.

7.04 ERISA. At any time engage in a transaction which could be subject to
Section 4069 or 4212(c) of ERISA, or permit any Plan to (a) engage in any
non-exempt “prohibited transaction” (as defined in Section 4975 of the Code);
(b) fail to comply with ERISA or any other applicable Laws; or (c) incur any
material “accumulated funding deficiency” (as

 

   51    Credit Agreement



--------------------------------------------------------------------------------

defined in Section 302 of ERISA), which, with respect to each event listed
above, could be reasonably expected to have a Material Adverse Effect.

7.05 Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Borrowers
and their Subsidiaries on the date hereof.

7.06 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of the Borrowers, other than arm’s-length transactions with
Affiliates.

7.07 Burdensome Agreements. Enter into any Contractual Obligation that limits
the ability (a) of any Subsidiary to make Restricted Payments to the Borrowers
or to otherwise transfer property to the Borrowers or (b) of the Borrowers or
any of their Subsidiaries to create, incur, assume or suffer to exist Liens on
their property.

7.08 Use of Proceeds. Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock (within the meaning of Regulation U of the Board) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose.

7.09 Fannie Mae Documents. Neither of the Borrowers shall amend or modify any
material term of the Special Purchase Agreement, or shall breach any term of
such agreement.

7.10 Negative Pledge. Without the approval of all Lenders, neither Borrower will
create or suffer to exist any mortgage, pledge, security interest, conditional
sale or other title retention agreement, charge, encumbrance, or other Lien
(whether such interest is based on common law, statute, other law or contract)
upon the Collateral, except for the security interests granted to the
Administrative Agent for the benefit of the Lenders under the Loan Documents.

7.11 Debt Service Coverage Ratio. The Borrowers will at all times maintain a
Debt Service Coverage Ratio of not less than 2.0 to 1.0.

7.12 Modifications of Organization Documents or Forward Commitment Agreement.
Except for amendments or modifications to the Commitment Fee Letter (as defined
in the Forward Commitment Agreement) and the MAHGT Promissory Note (as defined
in the Forward Commitment Agreement), which can be made without the consent of
Administrative Agent or Lenders, the Borrowers shall not: (a) (i) alter, amend,
modify, terminate, or change any provision of the Forward Commitment Agreement,
or (ii) approve, consent to, or permit any deviation from, modification of or
amendment to the terms and conditions of the Forward Commitment by MAHGT,
without the prior written consent of Administrative Agent and all Lenders; or
(b) alter, amend, modify, terminate, or change any provision of their respective
Organization Documents. With respect to any proposed amendment, modification or
change to their respective Organization Documents, the Borrowers shall notify
Administrative Agent of such proposal. To the extent either Borrower receives
notice of a proposal by MAHGT to alter, amend, modify or change its Organization
Documents, such Borrower shall notify

 

   52    Credit Agreement



--------------------------------------------------------------------------------

Administrative Agent of such proposal. The Administrative Agent shall determine,
in its sole discretion, (that is, the determination of the other Lenders shall
not be required) on the Administrative Agent’s reasonable good faith belief,
whether such proposed amendment, modification or change to such document is a
material amendment, and shall use reasonable efforts to notify the Borrowers of
its determination within ten (10) Business Days of the date on which it is
deemed to have received such notification pursuant to Section 12.6 hereof. If
the Administrative Agent determines that the proposed amendment is a material
amendment, the approval of the Required Lenders and the Administrative Agent
will be required, and the Administrative Agent shall promptly notify the Lenders
of such request for such approval, distributing, as appropriate, the proposed
amendment and any other relevant information provided by the Borrowers, and the
Lenders shall have ten (10) Business Days from the date of such notice from the
Administrative Agent to deliver their approval or denial thereof. If the
Administrative Agent determines that the proposed amendment is not a material
amendment, the Borrowers may make such amendment without the consent of the
Administrative Agent, acting alone.

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. The term “Event of Default” means the existence or
occurrence of any one or more of the following:

(a) Non-Payment. Any Borrower fails to pay (i) when and as required to be paid
herein, any amount of principal of any Loan or any L/C Obligation, or
(ii) within five days after the same becomes due, any interest on any Loan or on
any L/C Obligation, or any commitment or other fee due hereunder, or
(iii) within five days after the same becomes due, any other amount payable
hereunder or under any other Loan Document; or

(b) Specific Covenants. Any Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.05, 6.10,
6.12, 6.17, 6.18 or Article VII; or

(c) Other Defaults. Any Borrower fails to perform or observe any other covenant
or agreement (not specified in subsection (a) or (b) above) contained in any
Loan Document on its part to be performed or observed and such failure continues
for 30 days; or

(d) Representations and Warranties. Any representation or warranty made or
deemed made by (i) any Borrower under this Agreement, in any other Loan
Document, or in any document delivered in connection herewith or therewith, or
(ii) by MAHGT under the Forward Commitment Agreement, proves to have been
incorrect when made or deemed made; or

(e) Cross-Default. (i) Any Borrower or MAHGT (A) fails to make any payment when
due (whether by scheduled maturity, required prepayment, acceleration, demand,
or otherwise) in respect of any Indebtedness or Guaranty Obligation (other than
Indebtedness hereunder and Indebtedness under Swap Contracts (but including,
without limitation, under the

 

   53    Credit Agreement



--------------------------------------------------------------------------------

Forward Commitment Agreement, the Acknowledgement and Consent, and the MAHGT
Pledge Agreement)) having an aggregate principal amount (including undrawn
committed or available amounts and including amounts owing to all creditors
under any combined or syndicated credit arrangement) of more than the Threshold
Amount, or (B) fails to observe or perform any other agreement or condition
relating to any such Indebtedness or Guaranty Obligation or contained in any
instrument or agreement evidencing, securing or relating thereto (but including,
without limitation, under the Forward Commitment Agreement, the Acknowledgement
and Consent, and the MAHGT Pledge Agreement), or any other event occurs, the
effect of which default or other event is to cause, or to permit the holder or
holders of such Indebtedness or the beneficiary or beneficiaries of such
Guaranty Obligation (or a trustee or agent on behalf of such holder or holders
or beneficiary or beneficiaries) to cause, with the giving of notice if
required, such Indebtedness to be demanded or to become due or to be repurchased
or redeemed (automatically or otherwise) prior to its stated maturity, or such
Guaranty Obligation to become payable or cash collateral in respect thereof to
be demanded; or (ii) there occurs under any Swap Contract an Early Termination
Date (as defined in such Swap Contract) resulting from (A) any event of default
under such Swap Contract as to which either of the Borrowers or any Subsidiary
is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which either of
the Borrowers or any Subsidiary is an Affected Party (as so defined) and, in
either event, the Swap Termination Value owed by either of the Borrowers or such
Subsidiaries as a result thereof is greater than the Threshold Amount; or

(f) Insolvency Proceedings, Etc. Any Borrower or MAHGT institutes or consents to
the institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any part of its property is instituted without the
consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Borrower or MAHGT becomes unable
or admits in writing its inability or fails generally to pay its debts as they
become due, or (ii) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
any such Person and is not released, vacated or fully bonded within 30 days
after its issue or levy; or

(h) Judgments. There is entered against either of the Borrowers or MAHGT (i) a
final judgment or order for the payment of money in an aggregate amount
exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage), or
(ii) any non-monetary final judgment that has, or would reasonably be expected
to have, a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or

 

   54    Credit Agreement



--------------------------------------------------------------------------------

(B) there is a period of 10 consecutive days during which a stay of enforcement
of such judgment, by reason of a pending appeal or otherwise, is not in effect;
or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of either of the Borrowers or MAHGT under Title IV of ERISA to the
Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount in excess of
the Threshold Amount, or (ii) either of the Borrowers, MAHGT, or any ERISA
Affiliate fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount in
excess of the Threshold Amount; or

(j) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than the agreement of all the
Lenders or satisfaction in full of all the Obligations, ceases to be in full
force and effect, or is declared by a court of competent jurisdiction to be null
and void, invalid or unenforceable in any respect; or any Borrower or MAHGT
denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document; or

(k) Change of Control. There occurs any Change of Control with respect to either
of the Borrowers; or

(l) Material Adverse Effect. There occurs any event or circumstance that has a
Material Adverse Effect; or

(m) MMA. MMA Advisory Services, Inc. shall cease to be active in the management
of MAHGT and the Borrowers; or

(n) Fannie Mae. The Special Purchase Agreement shall terminate, or MAHGT, MMI,
and MMCF shall at any time be unable to realize upon the benefits of the Special
Purchase Agreement or MMI’s status as a DUS Lender, or MMI or MMCF shall breach
any term of the Special Purchase Agreement, or MMI shall cease to be a DUS
Lender; or

(o) A default shall occur under the Subscription Loan Facility, and such default
shall continue for more than the applicable period of grace, if any; or

(p) A Forward Commitment Default shall occur and be continuing.

8.02 Remedies Upon Event of Default. If any Event of Default occurs, the
Administrative Agent shall, at the request of, or may, with the consent of, the
Required Lenders,

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

 

   55    Credit Agreement



--------------------------------------------------------------------------------

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrowers;

(c) require that the Borrowers Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable law;

provided, however, that upon the occurrence of any event specified in
subsection (f) of Section 8.01, the obligation of each Lender to make Loans and
any obligation of the L/C Issuer to make L/C Credit Extensions shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, and the obligation of the Borrowers to Cash Collateralize the L/C
Obligations as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender.

ARTICLE IX.

ADMINISTRATIVE AGENT

9.01 Appointment and Authorization of Administrative Agent.

(a) Each Lender hereby irrevocably (subject to Section 9.09) appoints,
designates and authorizes the Administrative Agent to take such action on its
behalf under the provisions of this Agreement and each other Loan Document and
to exercise such powers and perform such duties as are expressly delegated to it
by the terms of this Agreement or any other Loan Document, together with such
powers as are reasonably incidental thereto. Notwithstanding any provision to
the contrary contained elsewhere herein or in any other Loan Document, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, nor shall the Administrative Agent have or be deemed
to have any fiduciary relationship with any Lender or participant, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent. Without limiting the
generality of the foregoing sentence, the use of the term “agent” herein and in
the other Loan Documents with reference to the Administrative Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law. Instead, such term is used
merely as a matter of market custom, and is intended to create or reflect only
an administrative relationship between independent contracting parties.

(b) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith until such
time (and except for so long) as the Administrative Agent may agree at the
request of the Required Lenders to act for the L/C Issuer with respect thereto;
provided, however, that the L/C Issuer shall have all of the

 

   56    Credit Agreement



--------------------------------------------------------------------------------

benefits and immunities (i) provided to the Administrative Agent in this
Article IX with respect to any acts taken or omissions suffered by the L/C
Issuer in connection with Letters of Credit issued by it or proposed to be
issued by it and the application and agreements for letters of credit pertaining
to the Letters of Credit as fully as if the term “Administrative Agent” as used
in this Article IX included the L/C Issuer with respect to such acts or
omissions, and (ii) as additionally provided herein with respect to the L/C
Issuer.

9.02 Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys-in-fact and shall be entitled to advice of counsel and
other consultants or experts concerning all matters pertaining to such duties.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agent or attorney-in-fact that it selects in the absence of
gross negligence or willful misconduct.

9.03 Liability of Administrative Agent. No Agent-Related Person shall (a) be
liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct
in connection with its duties expressly set forth herein), or (b) be responsible
in any manner to any Lender or participant for any recital, statement,
representation or warranty made by any Borrower or MAHGT or any respective
officer thereof, contained herein or in any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Agreement or any other Loan Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document, or for any failure of any Borrower or any other party to any Loan
Document to perform its obligations hereunder or thereunder. No Agent-Related
Person shall be under any obligation to any Lender or participant to ascertain
or to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the properties, books or records of any Borrower or MAHGT.

9.04 Reliance by Administrative Agent.

(a) The Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, communication, signature, resolution,
representation, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex or telephone message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons, and upon advice and statements of
legal counsel (including counsel to any Borrower or MAHGT), independent
accountants and other experts selected by the Administrative Agent. The
Administrative Agent shall be fully justified in failing or refusing to take any
action under any Loan Document unless it shall first receive such advice or
concurrence of the Required Lenders as it deems appropriate and, if it so
requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement or any other Loan Document in accordance with a request or

 

   57    Credit Agreement



--------------------------------------------------------------------------------

consent of the Required Lenders or all the Lenders, if required hereunder, and
such request and any action taken or failure to act pursuant thereto shall be
binding upon all the Lenders and participants. Where this Agreement expressly
permits or prohibits an action unless the Required Lenders or all Lenders
otherwise determine, the Administrative Agent shall, and in all other instances,
the Administrative Agent may, but shall not be required to, initiate any
solicitation for the consent or a vote of the Lenders.

(b) For purposes of determining compliance with the conditions specified in
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter either sent by the Administrative Agent to such Lender for consent,
approval, acceptance or satisfaction, or required thereunder to be consented to
or approved by or acceptable or satisfactory to a Lender.

9.05 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default, except
with respect to defaults in the payment of principal, interest and fees required
to be paid to the Administrative Agent for the account of the Lenders, unless
the Administrative Agent shall have received written notice from a Lender or the
Borrowers referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.” The
Administrative Agent will notify the Lenders of its receipt of any such notice.
The Administrative Agent shall take such action with respect to such Default or
Event of Default as may be directed by the Required Lenders in accordance with
Article VIII; provided, however, that unless and until the Administrative Agent
has received any such direction, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable or in the best
interest of the Lenders.

9.06 Credit Decision; Disclosure of Information by Administrative Agent. Each
Lender acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by the Administrative Agent hereinafter taken,
including any consent to and acceptance of any assignment or review of the
affairs of any Borrower or MAHGT or any Affiliate thereof, shall be deemed to
constitute any representation or warranty by any Agent-Related Person to any
Lender as to any matter, including whether Agent-Related Persons have disclosed
material information in their possession. Each Lender represents to the
Administrative Agent that it has, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Borrowers, MAHGT, and their respective Subsidiaries, and
all applicable bank or other regulatory Laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to the Borrowers. Each Lender also represents that it will,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other

 

   58    Credit Agreement



--------------------------------------------------------------------------------

condition and creditworthiness of the Borrowers and MAHGT. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent herein, the Administrative Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any of the Borrowers or MAHGT or any
of their respective Subsidiaries or Affiliates which may come into the
possession of any Agent-Related Person.

9.07 Indemnification of Administrative Agent. Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand
each Agent-Related Person (to the extent not reimbursed by or on behalf of any
Borrower and without limiting the obligation of any Borrower to do so), pro
rata, and hold harmless each Agent-Related Person from and against any and all
Indemnified Liabilities incurred by it; provided, however, that no Lender shall
be liable for the payment to any Agent-Related Person of any portion of such
Indemnified Liabilities resulting from such Person’s gross negligence or willful
misconduct; provided, however, that no action taken in accordance with the
directions of the Required Lenders shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section. Without
limitation of the foregoing, each Lender shall reimburse the Administrative
Agent upon demand for its ratable share of any costs or out-of-pocket expenses
(including Attorney Costs) incurred by the Administrative Agent in connection
with the preparation, execution, delivery, administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement, any other Loan Document, or any document contemplated by or
referred to herein, to the extent that the Administrative Agent is not
reimbursed for such expenses by or on behalf of the Borrowers. The undertaking
in this Section shall survive termination of the Commitments, the payment of all
Obligations hereunder and the resignation or replacement of the Administrative
Agent.

9.08 Administrative Agent in its Individual Capacity. Bank of America and its
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire equity interests in and generally engage in any kind of
banking, trust, financial advisory, underwriting or other business with each of
the Borrowers, MAHGT, and their respective Affiliates as though Bank of America
were not the Administrative Agent or the L/C Issuer hereunder and without notice
to or consent of the Lenders. The Lenders acknowledge that, pursuant to such
activities, Bank of America or its Affiliates may receive information regarding
any Borrower, MAHGT, or their respective Affiliates (including information that
may be subject to confidentiality obligations in favor of such Borrower, MAHGT,
or its respective Affiliate) and acknowledge that the Administrative Agent shall
be under no obligation to provide such information to them. With respect to its
Loans, Bank of America shall have the same rights and powers under this
Agreement as any other Lender and may exercise such rights and powers as though
it were not the Administrative Agent or the L/C Issuer, and the terms “Lender”
and “Lenders” include Bank of America in its individual capacity.

9.09 Successor Administrative Agent. The Administrative Agent may, and at the
request of the Required Lenders shall, resign as Administrative Agent upon 30
days’ notice to

 

   59    Credit Agreement



--------------------------------------------------------------------------------

the Lenders. If the Administrative Agent resigns under this Agreement, the
Required Lenders shall appoint from among the Lenders a successor administrative
agent for the Lenders which successor administrative agent shall be consented to
by the Borrowers at all times other than during the existence of an Event of
Default (which consent of the Borrowers shall not be unreasonably withheld or
delayed). If no successor administrative agent is appointed prior to the
effective date of the resignation of the Administrative Agent, the
Administrative Agent may appoint, after consulting with the Lenders and the
Borrowers, a successor administrative agent from among the Lenders. Upon the
acceptance of its appointment as successor administrative agent hereunder, such
successor administrative agent shall succeed to all the rights, powers and
duties of the retiring Administrative Agent and the term “Administrative Agent”
shall mean such successor administrative agent and the retiring Administrative
Agent’s appointment, powers and duties as Administrative Agent shall be
terminated. After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Article IX and Sections 10.03 and
10.13 shall inure to its benefit as to any actions taken or omitted to be taken
by it while it was Administrative Agent under this Agreement. If no successor
administrative agent has accepted appointment as Administrative Agent by the
date which is 30 days following a retiring Administrative Agent’s notice of
resignation, the retiring Administrative Agent’s resignation shall nevertheless
thereupon become effective and the Lenders shall perform all of the duties of
the Administrative Agent hereunder until such time, if any, as the Required
Lenders appoint a successor agent as provided for above. Notwithstanding the
foregoing, however, Bank of America may not be removed as Administrative Agent
at the request of the Required Lenders unless Bank of America shall also
simultaneously be replaced and fully released as “L/C Issuer” hereunder pursuant
to documentation in form and substance reasonably satisfactory to Bank of
America.

ARTICLE X.

MISCELLANEOUS

10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Borrowers
therefrom, shall be effective unless in writing signed by the Required Lenders
and the Borrowers, as the case may be, and acknowledged by the Administrative
Agent, and each such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided, however, that
no such amendment, waiver or consent shall, unless in writing and signed by each
of the Lenders directly affected thereby and by the Borrowers, and acknowledged
by the Administrative Agent, do any of the following:

(a) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02);

(b) postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, or interest due to the Lenders (or any of them) hereunder
or under any other Loan Document;

 

   60    Credit Agreement



--------------------------------------------------------------------------------

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the proviso below) any fees
or other amounts payable hereunder or under any other Loan Document; provided,
however, that only the consent of the Required Lenders shall be necessary to
amend the definition of “Default Rate” or to waive any obligation of the
Borrowers to pay interest at the Default Rate;

(d) change the percentage of the Aggregate Commitments or of the aggregate
unpaid principal amount of the Loans and L/C Obligations which is required for
the Lenders or any of them to take any action hereunder;

(e) change the Pro Rata Share or Voting Percentage of any Lender;

(f) amend this Section, or Section 2.12, or any provision herein providing for
consent or other action by all the Lenders; or

(g) release all or substantially all of the Collateral except as provided in
this Agreement and the other Loan Documents;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Required Lenders or all
the Lenders, as the case may be, affect the rights or duties of the L/C Issuer
under this Agreement or any Letter of Credit Application relating to any Letter
of Credit issued or to be issued by it; and (ii) no amendment, waiver or consent
shall, unless in writing and signed by the Administrative Agent in addition to
the Required Lenders or all the Lenders, as the case may be, affect the rights
or duties of the Administrative Agent under this Agreement or any other Loan
Document. Notwithstanding anything to the contrary herein, any Lender that has
failed to fund any portion of the Committed Loans or participations in L/C
Obligations required to be funded by it hereunder shall not have any right to
approve or disapprove any amendment, waiver or consent hereunder, except that
the Pro Rata Share of such Lender may not be increased without the consent of
such Lender.

10.02 Notices and Other Communications; Facsimile Copies.

(a) General. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing (including by
facsimile transmission) and mailed, faxed or delivered, to the address,
facsimile number or (subject to subsection (c) below) electronic mail address
specified for notices on Schedule 10.02; or, in the case of the Borrowers, the
Administrative Agent or the L/C Issuer, to such other address as shall be
designated by such party in a notice to the other parties, and in the case of
any other party, to such other address as shall be designated by such party in a
notice to the Borrowers, the Administrative Agent and the L/C Issuer. All such
notices and other communications shall be deemed to be given or made upon the
earlier to occur of (i) actual receipt by the intended recipient and (ii) (A) if
delivered by hand or by courier, when signed for by the intended recipient;
(B) if delivered by mail, four Business Days after deposit in the mails, postage
prepaid; (C) if delivered by facsimile, when sent and receipt has been confirmed
by telephone; and (D) if delivered by electronic mail (which form of delivery is
subject to the provisions of subsection (c) below), when delivered; provided,
however, that notices and other communications to the

 

   61    Credit Agreement



--------------------------------------------------------------------------------

Administrative Agent and the L/C Issuer pursuant to Article II shall not be
effective until actually received by such Person. Any notice or other
communication permitted to be given, made or confirmed by telephone hereunder
shall be given, made or confirmed by means of a telephone call to the intended
recipient at the number specified on Schedule 10.02, it being understood and
agreed that a voicemail message shall in no event be effective as a notice,
communication or confirmation hereunder.

(b) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile. The effectiveness of any such documents
and signatures shall, subject to applicable Law, have the same force and effect
as manually-signed originals. The Administrative Agent may also require that any
such documents and signatures be confirmed by a manually-signed original
thereof; provided, however, that the failure to request or deliver the same
shall not limit the effectiveness of any facsimile document or signature.

(c) Limited Use of Electronic Mail. Electronic mail and internet and intranet
web sites may be used only to distribute routine communications, such as
financial statements and other information, and to distribute Loan Documents for
execution by the parties thereto, and may not be used for any other purpose.

(d) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Committed Loan Notices) purportedly given by or on behalf of the
Borrowers even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrowers shall indemnify each
Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrowers. All telephonic notices to
and other communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

10.03 No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein or therein provided are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.

10.04 Attorney Costs, Expenses and Taxes. The Borrowers jointly and severally
agree (a) to pay or reimburse the Administrative Agent for all costs and
expenses incurred in connection with the development, preparation, negotiation
and execution of this Agreement and the other Loan Documents and any amendment,
waiver, consent or other modification of the provisions hereof and thereof
(whether or not the transactions contemplated hereby or thereby are
consummated), and the consummation and administration of the transactions
contemplated hereby and thereby, including all Attorney Costs, and (b) to pay or
reimburse the Administrative Agent and each Lender for all costs and expenses
incurred in connection with the enforcement,

 

   62    Credit Agreement



--------------------------------------------------------------------------------

attempted enforcement, or preservation of any rights or remedies under this
Agreement or the other Loan Documents (including all such costs and expenses
incurred during any “workout” or restructuring in respect of the Obligations and
during any legal proceeding, including any proceeding under any Debtor Relief
Law), including all Attorney Costs. The foregoing costs and expenses shall
include all search, filing, recording, title insurance and appraisal charges and
fees and taxes related thereto, and other out-of-pocket expenses incurred by the
Administrative Agent and the cost of independent public accountants and other
outside experts retained by the Administrative Agent or any Lender. The
agreements in this Section shall survive the termination of the Commitments and
repayment of all the other Obligations.

10.05 Indemnification by the Borrowers. Whether or not the transactions
contemplated hereby are consummated, the Borrower shall jointly and severally
indemnify and hold harmless each Agent-Related Person, each Lender and their
respective Affiliates, directors, officers, employees, counsel, agents and
attorneys-in-fact (collectively the “Indemnitees”) from and against any and all
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses and disbursements (including Attorney Costs)
of any kind or nature whatsoever which may at any time be imposed on, incurred
by or asserted against any such Indemnitee in any way relating to or arising out
of or in connection with (a) the execution, delivery, enforcement, performance
or administration of any Loan Document or any other agreement, letter or
instrument delivered in connection with the transactions contemplated thereby or
the consummation of the transactions contemplated thereby, (b) any Commitment,
Loan or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), or (c) any actual
or alleged presence or release of Hazardous Materials on or from any property
currently or formerly owned or operated by either of the Borrowers, or any
Environmental Liability related in any way to either Borrower, or (d) any actual
or prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory (including
any investigation of, preparation for, or defense of any pending or threatened
claim, investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”), in all cases, whether or not caused by or arising, in whole or in
part, out of the negligence of the Indemnitee; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee. No Indemnitee
shall be liable for any damages arising from the use by others of any
information or other materials obtained through IntraLinks or other similar
information transmission systems in connection with this Agreement, nor shall
any Indemnitee have any liability for any indirect or consequential damages
relating to this Agreement or any other Loan Document or arising out of its
activities in connection herewith or therewith (whether before or after the
Closing Date). All amounts due under this Section 10.05 shall be payable within
ten Business Days after demand therefor. The agreements in this Section shall
survive the resignation of the Administrative Agent, the replacement of any

 

   63    Credit Agreement



--------------------------------------------------------------------------------

Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

10.06 Payments Set Aside. To the extent that either of the Borrowers make a
payment to the Administrative Agent or any Lender, or the Administrative Agent
or any Lender exercises its right of set-off, and such payment or the proceeds
of such set-off or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such set-off had not occurred, and
(b) each Lender severally agrees to pay to the Administrative Agent upon demand
its applicable share of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect.

10.07 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrowers may not assign or otherwise transfer
any of their rights or obligations hereunder without the prior written consent
of each Lender (and any attempted assignment or transfer by the Borrowers
without such consent shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
and, to the extent expressly contemplated hereby, the Indemnitees) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b) Any Lender may assign to one or more Eligible Assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitment and the Loans (including for purposes of this subsection (b),
participations in L/C Obligations) at the time owing to it); provided that
(i) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) subject to each such
assignment, determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent, shall not be less
than $5,000,000 unless each of the Administrative Agent and, so long as no Event
of Default has occurred and is continuing, the Borrowers otherwise consent (each
such consent not to be unreasonably withheld or delayed), (ii) each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loans or the Commitment assigned, and (iii) the parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Acceptance, together with a processing and recordation fee of $3,500. Subject to
acceptance and

 

   64    Credit Agreement



--------------------------------------------------------------------------------

recording thereof by the Administrative Agent pursuant to subsection (c) of this
Section, from and after the effective date specified in each Assignment and
Acceptance, the Eligible Assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Acceptance, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 3.07, 10.04 and 10.05). Upon request, the Borrowers (at their expense)
shall execute and deliver new or replacement Notes to the assigning Lender and
the assignee Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this subsection shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection (d)
of this Section.

(c) The Administrative Agent, acting solely for this purpose as an agent of the
Borrowers, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amount of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Borrowers, the Administrative Agent and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrowers and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

(d) Any Lender may, without the consent of, or notice to, the Borrowers or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations in L/C Obligations) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrowers, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
that would (i) postpone any date upon which any payment of money is scheduled to
be paid to such Participant, (ii) reduce the principal, interest, fees or other
amounts payable to such Participant, or (iii) release all or substantially all
of the Collateral. Subject to subsection (e) of this Section, the Borrowers
agree that each Participant shall be entitled to the benefits of Sections 3.01,
3.04 and 3.05 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to subsection (b) of this Section. To the extent
permitted by law,

 

   65    Credit Agreement



--------------------------------------------------------------------------------

each Participant also shall be entitled to the benefits of Section 10.09 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.12 as though it were a Lender.

(e) A Participant shall not be entitled to receive any greater payment under
Section 3.01 or 3.04 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrowers’ prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 3.01 unless the
Borrowers are notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrowers, to comply with
Section 10.15 as though it were a Lender.

(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Notes, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(g) If the consent of the Borrowers to an assignment or to an Eligible Assignee
is required hereunder (including a consent to an assignment which does not meet
the minimum assignment threshold specified in clause (i) of the proviso to the
first sentence of Section 10.07(b)), the Borrowers shall be deemed to have given
their consent five Business Days after the date notice thereof has been
delivered by the assigning Lender (through the Administrative Agent) unless such
consent is expressly refused by the Borrowers prior to such fifth Business Day.

(h) As used herein, the following terms have the following meanings:

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural Person) approved
by the Administrative Agent and, unless (x) such Person is taking delivery of an
assignment in connection with physical settlement of a credit derivatives
transaction or (y) an Event of Default has occurred and is continuing, the
Borrowers (each such approval not to be unreasonably withheld or delayed).

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

(i) Notwithstanding anything to the contrary contained herein, if at any time
Bank of America assigns all of its Commitment and Loans pursuant to
subsection (b) above, Bank of America may, upon 30 days’ notice to the Borrowers
and the Lenders, resign as L/C Issuer. In the event of any such resignation as
L/C Issuer, the Borrowers shall be entitled to appoint from

 

   66    Credit Agreement



--------------------------------------------------------------------------------

among the Lenders a successor L/C Issuer hereunder; provided, however, that no
failure by the Borrowers to appoint any such successor shall affect the
resignation of Bank of America as L/C Issuer. Bank of America shall retain all
the rights and obligations of the L/C Issuer hereunder with respect to all
Letters of Credit outstanding as of the effective date of its resignation as L/C
Issuer and all L/C Obligations with respect thereto (including the right to
require the Lenders to make Base Rate Committed Loans or fund participations in
Unreimbursed Amounts pursuant to Section 2.03(c)). Further, without the consent
of Required Lenders, Bank of America agrees that it will not assign all or any
portion of its rights under this Agreement if the effect thereof would be to
reduce its Commitment below $20,000,000 as long as it remains the Administrative
Agent.

10.08 Confidentiality. Each of the Administrative Agent and the Lenders agrees
to maintain the confidentiality of the Information (as defined below), except
that Information may be disclosed (a) to its and its Affiliates’ directors,
officers, employees and agents, including accountants, legal counsel and other
advisors (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential); (b) to the extent requested by any
regulatory authority; (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process; (d) to any other party
to this Agreement; (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder; (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any Eligible Assignee of
or Participant in, or any prospective Eligible Assignee of or Participant in,
any of its rights or obligations under this Agreement or (ii) any direct or
indirect contractual counterparty or prospective counterparty (or such
contractual counter-party’s or prospective counter-party’s professional advisor)
to any credit derivative transaction relating to obligations of the Borrowers;
(g) with the consent of the Borrowers; (h) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section or (ii) becomes available to the Administrative Agent or any Lender on a
non-confidential basis from a source other than the Borrowers; or (i) to the
National Association of Insurance Commissioners or any other similar
organization or any nationally recognized rating agency that requires access to
information about a Lender’s or its Affiliates’ investment portfolio in
connection with ratings issued with respect to such Lender or its Affiliates.
For the purposes of this Section, “Information” means all information received
from the Borrowers relating to the Borrowers or their business, other than any
such information that is available to the Administrative Agent or any Lender on
a non-confidential basis prior to disclosure by the Borrowers; provided that, in
the case of information received from the Borrowers after the date hereof, such
information is clearly identified in writing at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

10.09 Set-off. In addition to any rights and remedies of the Lenders provided by
law, upon the occurrence and during the continuance of any Event of Default,
each Lender is authorized at any time and from time to time, without prior
notice to the Borrowers, any such notice being waived by the Borrowers to the
fullest extent permitted by law, to set off and apply

 

   67    Credit Agreement



--------------------------------------------------------------------------------

any and all deposits (general or special, time or demand, provisional or final)
at any time held by, and other indebtedness at any time owing by, such Lender to
or for the credit or the account of either Borrower against any and all
Obligations owing to such Lender, now or hereafter existing, irrespective of
whether or not the Administrative Agent or such Lender shall have made demand
under this Agreement or any other Loan Document and although such Obligations
may be contingent or unmatured. Each Lender agrees promptly to notify the
Borrowers and the Administrative Agent after any such set-off and application
made by such Lender; provided, however, that the failure to give such notice
shall not affect the validity of such set-off and application.

10.10 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrowers. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations.

10.11 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

10.12 Integration. This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter. In the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of the Administrative Agent or the Lenders in any other Loan
Document shall not be deemed a conflict with this Agreement. Each Loan Document
was drafted with the joint participation of the respective parties thereto and
shall be construed neither against nor in favor of any party, but rather in
accordance with the fair meaning thereof.

10.13 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or Event of Default at the time of any Credit Extension, and shall
continue in full force and effect as long

 

   68    Credit Agreement



--------------------------------------------------------------------------------

as any Loan or any other Obligation shall remain unpaid or unsatisfied or any
Letter of Credit shall remain outstanding.

10.14 Severability. Any provision of this Agreement and the other Loan Documents
to which the Borrowers are a party that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions thereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.15 Foreign Lenders. Each Lender that is a “foreign corporation, partnership
or trust” within the meaning of the Code (a “Foreign Lender”) shall deliver to
the Administrative Agent, prior to receipt of any payment subject to withholding
under the Code (or after accepting an assignment of an interest herein), two
duly signed completed copies of either IRS Form W-8BEN or any successor thereto
(relating to such Person and entitling it to an exemption from, or reduction of,
withholding tax on all payments to be made to such Person by the Borrowers
pursuant to this Agreement) or IRS Form W-8ECI or any successor thereto
(relating to all payments to be made to such Person by the Borrowers pursuant to
this Agreement) or such other evidence satisfactory to the Borrowers and the
Administrative Agent that such Person is entitled to an exemption from, or
reduction of, U.S. withholding tax. Thereafter and from time to time, each such
Person shall (a) promptly submit to the Administrative Agent such additional
duly completed and signed copies of one of such forms (or such successor forms
as shall be adopted from time to time by the relevant United States taxing
authorities) as may then be available under then current United States laws and
regulations to avoid, or such evidence as is satisfactory to the Borrowers and
the Administrative Agent of any available exemption from or reduction of, United
States withholding taxes in respect of all payments to be made to such Person by
the Borrowers pursuant to this Agreement, (b) promptly notify the Agent of any
change in circumstances which would modify or render invalid any claimed
exemption or reduction, and (c) take such steps as shall not be materially
disadvantageous to it, in the reasonable judgment of such Lender, and as may be
reasonably necessary (including the re-designation of its Lending Office) to
avoid any requirement of applicable Laws that the Borrowers make any deduction
or withholding for taxes from amounts payable to such Person. If such Person
fails to deliver the above forms or other documentation, then the Administrative
Agent may withhold from any interest payment to such Person an amount equivalent
to the applicable withholding tax imposed by Sections 1441 and 1442 of the Code,
without reduction. If any Governmental Authority asserts that the Administrative
Agent did not properly withhold any tax or other amount from payments made in
respect of such Person, such Person shall indemnify the Administrative Agent
therefor, including all penalties and interest, any taxes imposed by any
jurisdiction on the amounts payable to the Agent under this Section, and costs
and expenses (including Attorney Costs) of the Administrative Agent. The
obligation of the Lenders under this Section shall survive the payment of all
Obligations and the resignation or replacement of the Administrative Agent.

 

   69    Credit Agreement



--------------------------------------------------------------------------------

10.16 Removal and Replacement of Lenders.

(a) Under any circumstances set forth herein providing that the Borrowers shall
have the right to remove or replace a Lender as a party to this Agreement, the
Borrowers may, upon notice to such Lender and the Administrative Agent,
(i) remove such Lender by terminating such Lender’s Commitment or (ii) replace
such Lender by causing such Lender to assign its Commitment (without payment of
any assignment fee) pursuant to Section 10.07(b) to one or more other Lenders or
Eligible Assignees procured by the Borrowers; provided, however, that if the
Borrowers elect to exercise such right with respect to any Lender pursuant to
Section 3.06(b), it shall be obligated to remove or replace, as the case may be,
all Lenders that have made similar requests for compensation pursuant to
Section 3.01 or 3.04. The Borrowers shall (x) pay in full all principal,
interest, fees and other amounts owing to such Lender through the date of
termination or assignment (including any amounts payable pursuant to
Section 3.05), (y) provide appropriate assurances and indemnities (which may
include letters of credit) to the L/C Issuer as it may reasonably require with
respect to any continuing obligation to purchase participation interests in any
L/C Obligations then outstanding, and (z) release such Lender from its
obligations under the Loan Documents. Any Lender being replaced shall execute
and deliver an Assignment and Acceptance with respect to such Lender’s
Commitment and outstanding Credit Extensions. The Administrative Agent shall
distribute an amended Schedule 2.01, which shall be deemed incorporated into
this Agreement, to reflect changes in the identities of the Lenders and
adjustments of their respective Commitments and/or Pro Rata Shares resulting
from any such removal or replacement.

(b) In order to make all the Lenders’ interests in any outstanding Credit
Extensions ratable in accordance with any revised Pro Rata Shares after giving
effect to the removal or replacement of a Lender, the Borrowers shall pay or
prepay, if necessary, on the effective date thereof, all outstanding Committed
Loans of all Lenders, together with any amounts due under Section 3.05. The
Borrowers may then request Committed Loans from the Lenders in accordance with
their revised Pro Rata Shares. The Borrowers may net any payments required
hereunder against any funds being provided by any Lender or Eligible Assignee
replacing a terminating Lender. The effect for purposes of this Agreement shall
be the same as if separate transfers of funds had been made with respect
thereto.

(c) This section shall supersede any provision in Section 10.01 to the contrary.

10.17 Governing Law.

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE ADMINISTRATIVE AGENT AND EACH
LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE
UNITED STATES SITTING IN THE BOROUGH OF MANHATTAN OF SUCH STATE, AND BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF THE BORROWERS, THE

 

   70    Credit Agreement



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH OF THE
BORROWERS, THE ADMINISTRATIVE AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN
DOCUMENT OR OTHER DOCUMENT RELATED THERETO. EACH OF THE BORROWERS, THE
ADMINISTRATIVE AGENT AND EACH LENDER WAIVES PERSONAL SERVICE OF ANY SUMMONS,
COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY
THE LAW OF SUCH STATE. BORROWER HEREBY AGREES THAT SERVICE OF ALL WRITS, PROCESS
AND SUMMONSES IN ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN THE STATE OF NEW
YORK MAY BE BROUGHT UPON ITS PROCESS AGENT APPOINTED BELOW, AND BORROWER HEREBY
IRREVOCABLY APPOINTS CORPORATION SERVICE COMPANY, 80 STATE STREET, ALBANY, NEW
YORK 12207, ITS PROCESS AGENT, AS ITS TRUE AND LAWFUL ATTORNEY-IN-FACT IN ITS
NAME, PLACE AND STEAD TO ACCEPT SUCH SERVICE OF ANY AND ALL SUCH WRITS, PROCESS
AND SUMMONSES.

10.18 Waiver of Right to Trial by Jury. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

10.19 Time of the Essence. Time is of the essence of the Loan Documents.

10.20 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE
ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

10.21 ARBITRATION. ANY CONTROVERSY OR CLAIM BETWEEN OR AMONG THE PARTIES HERETO
INCLUDING BUT NOT LIMITED TO THOSE

 

   71    Credit Agreement



--------------------------------------------------------------------------------

ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY RELATED NOTES OR
INSTRUMENTS, INCLUDING ANY CLAIM BASED ON OR ARISING FROM AN ALLEGED TORT, SHALL
BE DETERMINED BY BINDING ARBITRATION IN ACCORDANCE WITH THE FEDERAL ARBITRATION
ACT (OR IF NOT APPLICABLE, THE APPLICABLE STATE LAW), THE RULES OF PRACTICE AND
PROCEDURE FOR THE ARBITRATION OF COMMERCIAL DISPUTES OF JUDICIAL ARBITRATION AND
MEDIATION SERVICES, INC. (J.A.M.S.) AND THE “SPECIAL RULES” SET FORTH BELOW. IN
THE EVENT OF ANY INCONSISTENCY, THE SPECIAL RULES SHALL CONTROL. JUDGMENT UPON
ANY ARBITRATION AWARD MAY BE ENTERED IN ANY COURT HAVING JURISDICTION. ANY PARTY
TO THIS AGREEMENT MAY BRING AN ACTION, INCLUDING A SUMMARY OR EXPEDITED
PROCEEDING, TO COMPEL ARBITRATION OF ANY CONTROVERSY OR CLAIM TO WHICH THIS
AGREEMENT APPLIES IN ANY COURT HAVING JURISDICTION OVER SUCH ACTION.

(A) SPECIAL RULES. THE ARBITRATION SHALL BE CONDUCTED THE CITY OF BORROWER’S
DOMICILE AT THE TIME OF THIS AGREEMENT’S EXECUTION AND ADMINISTERED BY J.A.M.S.
WHO WILL APPOINT AN ARBITRATOR. IF J.A.M.S. IS UNABLE OR LEGALLY PRECLUDED FROM
ADMINISTERING THE ARBITRATION, THEN THE AMERICAN ARBITRATION ASSOCIATION WILL
SERVE. ALL ARBITRATION HEARINGS WILL BE COMMENCED WITHIN 90 DAYS OF THE DEMAND
FOR ARBITRATION; FURTHER, THE ARBITRATOR SHALL ONLY, UPON A SHOWING OF CAUSE, BE
PERMITTED TO EXTEND THE COMMENCEMENT OF SUCH HEARING FOR AN ADDITIONAL 60 DAYS.

(B) RESERVATION OF RIGHTS. NOTHING IN THIS AGREEMENT SHALL BE DEEMED TO
(I) LIMIT THE APPLICABILITY OF ANY OTHERWISE APPLICABLE STATUTES OF LIMITATION
OR REPOSE AND ANY WAIVERS CONTAINED IN THIS AGREEMENT; OR (II) BE A WAIVER BY
THE ADMINISTRATIVE AGENT OR ANY LENDER OF THE PROTECTION AFFORDED TO IT BY 12
U.S.C. § 91 OR ANY SUBSTANTIALLY EQUIVALENT STATE LAW; OR (III) LIMIT THE RIGHT
OF THE ADMINISTRATIVE AGENT OR ANY LENDER HERETO (A) TO EXERCISE SELF HELP
REMEDIES SUCH AS (BUT NOT LIMITED TO) SETOFF, OR (B) TO FORECLOSURE AGAINST ANY
REAL OR PERSONAL PROPERTY COLLATERAL, OR (C) TO OBTAIN FROM A COURT PROVISIONAL
OR ANCILLARY REMEDIES SUCH AS (BUT NOT LIMITED TO) INJUNCTIVE RELIEF, WRIT OF
POSSESSION OR THE APPOINTMENT OF A RECEIVER. THE ADMINISTRATIVE AGENT OR ANY
LENDER MAY EXERCISE SUCH SELF HELP RIGHTS, FORECLOSE UPON SUCH PROPERTY, OR
OBTAIN SUCH PROVISIONAL OR ANCILLARY REMEDIES BEFORE, DURING OR AFTER THE
PENDENCY OF ANY ARBITRATION PROCEEDING BROUGHT PURSUANT TO THIS AGREEMENT.
NEITHER THE EXERCISE OF SELF HELP REMEDIES NOR THE INSTITUTION OR MAINTENANCE OF
AN ACTION FOR FORECLOSURE OR

 

   72    Credit Agreement



--------------------------------------------------------------------------------

PROVISIONAL OR ANCILLARY REMEDIES SHALL CONSTITUTE A WAIVER OF THE RIGHT OF ANY
PARTY, INCLUDING THE CLAIMANT IN SUCH ACTION, TO ARBITRATE THE MERITS OF THE
CONTROVERSY OR CLAIM OCCASIONING RESORT TO SUCH REMEDIES.

10.22 Special Provisions Addressing Collateral.

(a) Upon the Borrowers’ written notification to the Administrative Agent that
particular Collateral is to be imminently transferred pursuant to the Special
Purchase Agreement or other means acceptable to the Administrative Agent, the
Administrative Agent shall, subject to the proviso in this Section set forth
below, transmit the appropriate Collateral to the designated transferee under
the Administrative Agent’s trust receipt and transmittal letter: (a) advising of
the Administrative Agent’s Liens on such Collateral; (b) stating that such
transferee shall be deemed to be holding such Collateral in trust, subject to
the Administrative Agent’s Liens and as agent and bailee on behalf of
Administrative Agent, until such time as payment is received therefor by
Administrative Agent or such Collateral is returned to the Administrative Agent;
(c) stating that the release of the Administrative Agent’s Liens on such
Collateral is conditioned upon payment therefor to Administrative Agent in the
amount equal to the Borrowing Base valuation of such Collateral plus accrued and
unpaid interest thereon if after such release the Outstanding Amount of all
Loans and L/C Obligations exceeds the Borrowing Base; and (d) requiring return
of such Collateral to the Administrative Agent within twenty (20) days of
transmittal thereof if payment therefor is not earlier made to Administrative
Agent (and any Collateral not so returned within such twenty (20) days shall not
be eligible for inclusion in the Borrowing Base until so returned). All payments
received under this Section 10.22 shall be applied by the Administrative Agent
to the Obligations. Immediately upon the Administrative Agent’s receipt of
payments under this Section 10.22, the Administrative Agent will execute and
deliver to the Borrowers such documentation and agreements as may reasonably be
requested by the Borrowers to acknowledge the release of the Liens of the
Administrative Agent in any Collateral released pursuant to this Section 10.22.
Notwithstanding any provision to the contrary in this Section 10.22, any
proceeds to be received by the Borrowers from a sale of any Collateral in excess
of the Borrowing Base valuation of the Collateral released under this
Section 10.22 shall be released to the Borrowers so long as no Default then
exists or will result therefrom. The parties hereto will cooperate in the effort
to transfer loans to Fannie Mae under the Special Purchase Agreement.

(b) The Borrowers shall be responsible to ensure the proper servicing of the
loans pledged as Collateral including the collection, maintenance, and
application of all tax, insurance, and other escrow funds relating to any loans
pledged pursuant hereto or any mortgaged property the subject thereof in
accordance with all applicable mortgage collateral documents, servicing
agreements, rules, regulations, and all other applicable laws. The Borrowers
shall maintain at all times each mortgage relating to any loan pledged as
Collateral (a) as a valid and enforceable Lien on the mortgaged property covered
thereby, in compliance with all applicable laws, and (b) in full force and
effect. The Borrowers shall cause each note or obligation evidencing a loan
pledged as Collateral to be kept and maintained at all times in full force and
effect, as valid and binding obligations, enforceable in accordance with their
respective terms, without any default.

 

   73    Credit Agreement



--------------------------------------------------------------------------------

The Borrowers shall retain all servicing rights, and service, all mortgage loans
which are Collateral, unless the Administrative Agent otherwise agrees in
writing.

(c) If a Default does not exist, the Administrative Agent may, upon written
request therefor by the Borrowers, transmit Collateral to the Borrowers under
the Administrative Agent’s trust receipt and transmittal letter (which must be
satisfactory to the Administrative Agent) for the purpose of enabling the
Borrowers to prepare the Collateral for future disposition thereof by making
corrections or supplements thereto or otherwise dealing with the Collateral in a
manner preliminary to its future disposition; provided that (i) the Borrowers
covenant and agree to return all such Collateral to the Administrative Agent
within twenty (20) days after transmittal thereof by the Administrative Agent to
the Borrowers, (ii) any such Collateral not so returned within such twenty
(20) days shall not be eligible for inclusion in the Borrowing Base until so
returned, (iii) the Administrative Agent will be deemed to have retained
possession of such Collateral at all times, and (iv) the aggregate outstanding
principal balance of the Collateral released pursuant to this Section 10.22 at
any one time shall not exceed fifteen percent (15%) of the aggregate outstanding
principal balance of all loans which are within the Borrowing Base. The
Borrowers shall provide on a bi-monthly basis to the Administrative Agent a
report listing the Collateral released to it pursuant to this Section 10.22 and
the respective dates on which the twenty (20) day period after transmittal
thereof expires.

(d) As a condition precedent to the Administrative Agent’s release of Collateral
pursuant to this Section 10.22, the Borrowers shall provide to the
Administrative Agent either a certificate of a Responsible Officer of Borrowers
or a Borrowing Base Report dated the date of such release and after giving
effect thereto, confirming continuing compliance with the Borrowing Base after
giving effect to such release.

10.23 U.S. Patriot Act Notice. Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrowers that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies each Borrower, which information
includes the name and address of each Borrower and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify each
Borrower in accordance with the Act.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

   74    Credit Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWERS: MMA CONSTRUCTION FINANCE, LLC,

By:

 

MuniMae Investment Services Corporation

 

By:

 

/s/ William S. Harrison

   

Name:

 

William S. Harrison

   

Title:

 

EVP & CFO

MIDLAND MORTGAGE INVESTMENT CORPORATION  

By:

 

/s/ William S. Harrison

   

Name:

 

William S. Harrison

   

Title:

 

EVP & CFO

LENDERS:

BANK OF AMERICA, N.A.,

as Administrative Agent, Lender and L/C Issuer

By:

 

/s/ Jeff Journey

 

Name:

 

Jeff Journey

 

Title:

 

SVP

 

      Schedule 10.02